Name: Commission Implementing Regulation (EU) 2016/165 of 5 February 2016 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 1 January until 30 March 2016 in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Solvency II) (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: trade policy;  insurance;  civil law;  information and information processing;  management
 Date Published: nan

 9.2.2016 EN Official Journal of the European Union L 32/31 COMMISSION IMPLEMENTING REGULATION (EU) 2016/165 of 5 February 2016 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 1 January until 30 March 2016 in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Solvency II) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 14 January 2016, the European Insurance and Occupational Pensions Authority (EIOPA) provided the Commission with the technical information related to end December 2015 market data. That information was published on 13 January 2016 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Implementing Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure, that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 1 January until 30 March 2016. 2. For each relevant currency, the technical information to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,157 % 0,177 %  0,167 % 1,033 %  0,397 % 2,233 % 2  0,129 % 0,310 %  0,139 % 1,758 %  0,230 % 2,535 % 3  0,038 % 0,375 %  0,048 % 2,214 % 0,041 % 2,890 % 4 0,096 % 0,454 % 0,086 % 2,423 % 0,344 % 3,193 % 5 0,232 % 0,547 % 0,222 % 2,607 % 0,630 % 3,436 % 6 0,381 % 0,628 % 0,371 % 2,768 % 0,883 % 3,634 % 7 0,526 % 0,682 % 0,516 % 2,931 % 1,096 % 3,800 % 8 0,667 % 0,772 % 0,657 % 3,098 % 1,280 % 3,938 % 9 0,801 % 0,849 % 0,790 % 3,268 % 1,443 % 4,052 % 10 0,921 % 0,916 % 0,911 % 3,414 % 1,581 % 4,143 % 11 1,026 % 0,983 % 1,016 % 3,559 % 1,732 % 4,213 % 12 1,120 % 1,049 % 1,110 % 3,704 % 1,888 % 4,266 % 13 1,208 % 1,115 % 1,198 % 3,840 % 2,036 % 4,308 % 14 1,284 % 1,185 % 1,274 % 3,963 % 2,173 % 4,340 % 15 1,344 % 1,258 % 1,334 % 4,068 % 2,298 % 4,365 % 16 1,388 % 1,335 % 1,378 % 4,154 % 2,410 % 4,385 % 17 1,422 % 1,416 % 1,412 % 4,222 % 2,511 % 4,399 % 18 1,454 % 1,497 % 1,443 % 4,277 % 2,603 % 4,411 % 19 1,488 % 1,577 % 1,477 % 4,322 % 2,685 % 4,419 % 20 1,527 % 1,656 % 1,517 % 4,357 % 2,760 % 4,425 % 21 1,574 % 1,733 % 1,564 % 4,385 % 2,827 % 4,429 % 22 1,627 % 1,807 % 1,617 % 4,408 % 2,889 % 4,432 % 23 1,683 % 1,880 % 1,673 % 4,425 % 2,946 % 4,434 % 24 1,741 % 1,949 % 1,731 % 4,439 % 2,998 % 4,434 % 25 1,800 % 2,016 % 1,791 % 4,449 % 3,045 % 4,434 % 26 1,859 % 2,080 % 1,850 % 4,456 % 3,089 % 4,432 % 27 1,918 % 2,141 % 1,909 % 4,462 % 3,130 % 4,431 % 28 1,976 % 2,200 % 1,967 % 4,465 % 3,168 % 4,429 % 29 2,033 % 2,256 % 2,024 % 4,467 % 3,204 % 4,426 % 30 2,088 % 2,309 % 2,079 % 4,468 % 3,237 % 4,424 % 31 2,141 % 2,361 % 2,133 % 4,468 % 3,268 % 4,421 % 32 2,193 % 2,410 % 2,185 % 4,467 % 3,297 % 4,418 % 33 2,243 % 2,457 % 2,236 % 4,465 % 3,324 % 4,415 % 34 2,292 % 2,502 % 2,284 % 4,463 % 3,350 % 4,411 % 35 2,338 % 2,545 % 2,331 % 4,460 % 3,374 % 4,408 % 36 2,383 % 2,586 % 2,376 % 4,457 % 3,397 % 4,405 % 37 2,426 % 2,626 % 2,420 % 4,454 % 3,418 % 4,401 % 38 2,468 % 2,663 % 2,461 % 4,451 % 3,439 % 4,398 % 39 2,508 % 2,700 % 2,502 % 4,447 % 3,458 % 4,395 % 40 2,547 % 2,734 % 2,540 % 4,443 % 3,477 % 4,391 % 41 2,584 % 2,768 % 2,577 % 4,439 % 3,494 % 4,388 % 42 2,619 % 2,799 % 2,613 % 4,436 % 3,511 % 4,385 % 43 2,654 % 2,830 % 2,648 % 4,432 % 3,527 % 4,381 % 44 2,687 % 2,860 % 2,681 % 4,428 % 3,542 % 4,378 % 45 2,719 % 2,888 % 2,713 % 4,424 % 3,557 % 4,375 % 46 2,749 % 2,915 % 2,743 % 4,420 % 3,571 % 4,372 % 47 2,779 % 2,941 % 2,773 % 4,417 % 3,584 % 4,369 % 48 2,807 % 2,966 % 2,802 % 4,413 % 3,597 % 4,366 % 49 2,834 % 2,991 % 2,829 % 4,409 % 3,609 % 4,364 % 50 2,861 % 3,014 % 2,855 % 4,406 % 3,621 % 4,361 % 51 2,886 % 3,037 % 2,881 % 4,402 % 3,632 % 4,358 % 52 2,911 % 3,058 % 2,906 % 4,399 % 3,643 % 4,356 % 53 2,934 % 3,079 % 2,929 % 4,396 % 3,654 % 4,353 % 54 2,957 % 3,100 % 2,952 % 4,392 % 3,664 % 4,350 % 55 2,979 % 3,119 % 2,975 % 4,389 % 3,673 % 4,348 % 56 3,001 % 3,138 % 2,996 % 4,386 % 3,683 % 4,346 % 57 3,021 % 3,156 % 3,017 % 4,383 % 3,692 % 4,343 % 58 3,041 % 3,174 % 3,037 % 4,380 % 3,701 % 4,341 % 59 3,061 % 3,191 % 3,056 % 4,377 % 3,709 % 4,339 % 60 3,079 % 3,208 % 3,075 % 4,375 % 3,717 % 4,337 % 61 3,097 % 3,224 % 3,093 % 4,372 % 3,725 % 4,335 % 62 3,115 % 3,239 % 3,111 % 4,369 % 3,733 % 4,333 % 63 3,132 % 3,254 % 3,128 % 4,367 % 3,740 % 4,331 % 64 3,148 % 3,269 % 3,144 % 4,364 % 3,747 % 4,329 % 65 3,164 % 3,283 % 3,160 % 4,362 % 3,754 % 4,327 % 66 3,180 % 3,297 % 3,176 % 4,359 % 3,761 % 4,325 % 67 3,195 % 3,310 % 3,191 % 4,357 % 3,768 % 4,323 % 68 3,210 % 3,323 % 3,206 % 4,355 % 3,774 % 4,322 % 69 3,224 % 3,336 % 3,220 % 4,353 % 3,780 % 4,320 % 70 3,238 % 3,348 % 3,234 % 4,351 % 3,786 % 4,318 % 71 3,251 % 3,360 % 3,248 % 4,349 % 3,792 % 4,317 % 72 3,264 % 3,371 % 3,261 % 4,347 % 3,798 % 4,315 % 73 3,277 % 3,383 % 3,273 % 4,345 % 3,803 % 4,314 % 74 3,289 % 3,394 % 3,286 % 4,343 % 3,808 % 4,312 % 75 3,301 % 3,404 % 3,298 % 4,341 % 3,814 % 4,311 % 76 3,313 % 3,415 % 3,310 % 4,339 % 3,819 % 4,309 % 77 3,325 % 3,425 % 3,321 % 4,337 % 3,824 % 4,308 % 78 3,336 % 3,435 % 3,333 % 4,335 % 3,828 % 4,306 % 79 3,347 % 3,444 % 3,343 % 4,334 % 3,833 % 4,305 % 80 3,357 % 3,454 % 3,354 % 4,332 % 3,838 % 4,304 % 81 3,368 % 3,463 % 3,364 % 4,330 % 3,842 % 4,303 % 82 3,378 % 3,472 % 3,375 % 4,329 % 3,847 % 4,301 % 83 3,388 % 3,481 % 3,385 % 4,327 % 3,851 % 4,300 % 84 3,397 % 3,489 % 3,394 % 4,326 % 3,855 % 4,299 % 85 3,407 % 3,498 % 3,404 % 4,324 % 3,859 % 4,298 % 86 3,416 % 3,506 % 3,413 % 4,323 % 3,863 % 4,297 % 87 3,425 % 3,514 % 3,422 % 4,321 % 3,867 % 4,296 % 88 3,434 % 3,521 % 3,431 % 4,320 % 3,871 % 4,294 % 89 3,442 % 3,529 % 3,439 % 4,319 % 3,874 % 4,293 % 90 3,451 % 3,536 % 3,448 % 4,317 % 3,878 % 4,292 % 91 3,459 % 3,544 % 3,456 % 4,316 % 3,881 % 4,291 % 92 3,467 % 3,551 % 3,464 % 4,315 % 3,885 % 4,290 % 93 3,475 % 3,558 % 3,472 % 4,314 % 3,888 % 4,289 % 94 3,482 % 3,565 % 3,480 % 4,312 % 3,892 % 4,288 % 95 3,490 % 3,571 % 3,487 % 4,311 % 3,895 % 4,288 % 96 3,497 % 3,578 % 3,495 % 4,310 % 3,898 % 4,287 % 97 3,504 % 3,584 % 3,502 % 4,309 % 3,901 % 4,286 % 98 3,512 % 3,590 % 3,509 % 4,308 % 3,904 % 4,285 % 99 3,518 % 3,597 % 3,516 % 4,307 % 3,907 % 4,284 % 100 3,525 % 3,603 % 3,523 % 4,306 % 3,910 % 4,283 % 101 3,532 % 3,608 % 3,529 % 4,305 % 3,913 % 4,282 % 102 3,538 % 3,614 % 3,536 % 4,304 % 3,916 % 4,282 % 103 3,545 % 3,620 % 3,542 % 4,303 % 3,919 % 4,281 % 104 3,551 % 3,625 % 3,549 % 4,302 % 3,921 % 4,280 % 105 3,557 % 3,631 % 3,555 % 4,301 % 3,924 % 4,279 % 106 3,563 % 3,636 % 3,561 % 4,300 % 3,926 % 4,279 % 107 3,569 % 3,642 % 3,567 % 4,299 % 3,929 % 4,278 % 108 3,575 % 3,647 % 3,573 % 4,298 % 3,932 % 4,277 % 109 3,581 % 3,652 % 3,578 % 4,297 % 3,934 % 4,276 % 110 3,586 % 3,657 % 3,584 % 4,296 % 3,936 % 4,276 % 111 3,592 % 3,662 % 3,590 % 4,295 % 3,939 % 4,275 % 112 3,597 % 3,666 % 3,595 % 4,294 % 3,941 % 4,274 % 113 3,603 % 3,671 % 3,600 % 4,294 % 3,943 % 4,274 % 114 3,608 % 3,676 % 3,606 % 4,293 % 3,946 % 4,273 % 115 3,613 % 3,680 % 3,611 % 4,292 % 3,948 % 4,272 % 116 3,618 % 3,685 % 3,616 % 4,291 % 3,950 % 4,272 % 117 3,623 % 3,689 % 3,621 % 4,290 % 3,952 % 4,271 % 118 3,628 % 3,693 % 3,626 % 4,290 % 3,954 % 4,271 % 119 3,633 % 3,698 % 3,631 % 4,289 % 3,956 % 4,270 % 120 3,637 % 3,702 % 3,635 % 4,288 % 3,958 % 4,269 % 121 3,642 % 3,706 % 3,640 % 4,287 % 3,960 % 4,269 % 122 3,647 % 3,710 % 3,644 % 4,287 % 3,962 % 4,268 % 123 3,651 % 3,714 % 3,649 % 4,286 % 3,964 % 4,268 % 124 3,656 % 3,718 % 3,653 % 4,285 % 3,966 % 4,267 % 125 3,660 % 3,722 % 3,658 % 4,285 % 3,968 % 4,267 % 126 3,664 % 3,726 % 3,662 % 4,284 % 3,970 % 4,266 % 127 3,668 % 3,729 % 3,666 % 4,283 % 3,972 % 4,266 % 128 3,672 % 3,733 % 3,670 % 4,283 % 3,973 % 4,265 % 129 3,677 % 3,737 % 3,675 % 4,282 % 3,975 % 4,265 % 130 3,681 % 3,740 % 3,679 % 4,281 % 3,977 % 4,264 % 131 3,685 % 3,744 % 3,683 % 4,281 % 3,979 % 4,264 % 132 3,688 % 3,747 % 3,686 % 4,280 % 3,980 % 4,263 % 133 3,692 % 3,750 % 3,690 % 4,279 % 3,982 % 4,263 % 134 3,696 % 3,754 % 3,694 % 4,279 % 3,984 % 4,262 % 135 3,700 % 3,757 % 3,698 % 4,278 % 3,985 % 4,262 % 136 3,703 % 3,760 % 3,702 % 4,278 % 3,987 % 4,261 % 137 3,707 % 3,764 % 3,705 % 4,277 % 3,988 % 4,261 % 138 3,711 % 3,767 % 3,709 % 4,277 % 3,990 % 4,260 % 139 3,714 % 3,770 % 3,712 % 4,276 % 3,991 % 4,260 % 140 3,718 % 3,773 % 3,716 % 4,276 % 3,993 % 4,259 % 141 3,721 % 3,776 % 3,719 % 4,275 % 3,994 % 4,259 % 142 3,724 % 3,779 % 3,723 % 4,274 % 3,996 % 4,259 % 143 3,728 % 3,782 % 3,726 % 4,274 % 3,997 % 4,258 % 144 3,731 % 3,785 % 3,729 % 4,273 % 3,999 % 4,258 % 145 3,734 % 3,788 % 3,732 % 4,273 % 4,000 % 4,257 % 146 3,737 % 3,790 % 3,736 % 4,272 % 4,001 % 4,257 % 147 3,741 % 3,793 % 3,739 % 4,272 % 4,003 % 4,257 % 148 3,744 % 3,796 % 3,742 % 4,271 % 4,004 % 4,256 % 149 3,747 % 3,799 % 3,745 % 4,271 % 4,005 % 4,256 % 150 3,750 % 3,801 % 3,748 % 4,270 % 4,007 % 4,255 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,207 % 0,725 % 0,975 % 1,410 % 5,582 % 0,765 % 2  0,179 % 0,978 % 1,393 % 1,553 % 5,663 % 0,815 % 3  0,088 % 1,191 % 1,799 % 1,758 % 5,762 % 0,881 % 4 0,046 % 1,349 % 2,197 % 1,971 % 5,778 % 1,008 % 5 0,182 % 1,482 % 2,565 % 2,182 % 5,713 % 1,166 % 6 0,331 % 1,597 % 2,905 % 2,403 % 5,696 % 1,321 % 7 0,475 % 1,700 % 3,201 % 2,636 % 5,712 % 1,467 % 8 0,616 % 1,783 % 3,445 % 2,778 % 5,731 % 1,598 % 9 0,750 % 1,858 % 3,659 % 2,854 % 5,738 % 1,709 % 10 0,870 % 1,917 % 3,868 % 2,992 % 5,732 % 1,806 % 11 0,974 % 1,968 % 4,038 % 3,124 % 5,716 % 1,897 % 12 1,069 % 2,013 % 4,169 % 3,233 % 5,694 % 1,985 % 13 1,156 % 2,049 % 4,270 % 3,324 % 5,666 % 2,069 % 14 1,232 % 2,078 % 4,348 % 3,401 % 5,635 % 2,149 % 15 1,293 % 2,099 % 4,410 % 3,467 % 5,603 % 2,225 % 16 1,336 % 2,115 % 4,457 % 3,524 % 5,569 % 2,297 % 17 1,370 % 2,125 % 4,494 % 3,574 % 5,534 % 2,366 % 18 1,401 % 2,130 % 4,522 % 3,618 % 5,500 % 2,430 % 19 1,435 % 2,133 % 4,544 % 3,656 % 5,466 % 2,492 % 20 1,475 % 2,126 % 4,560 % 3,691 % 5,432 % 2,550 % 21 1,523 % 2,117 % 4,571 % 3,721 % 5,399 % 2,605 % 22 1,576 % 2,108 % 4,579 % 3,749 % 5,366 % 2,657 % 23 1,633 % 2,100 % 4,584 % 3,773 % 5,335 % 2,706 % 24 1,693 % 2,093 % 4,587 % 3,796 % 5,304 % 2,753 % 25 1,753 % 2,086 % 4,587 % 3,816 % 5,274 % 2,798 % 26 1,813 % 2,079 % 4,586 % 3,834 % 5,246 % 2,840 % 27 1,873 % 2,072 % 4,584 % 3,851 % 5,218 % 2,880 % 28 1,932 % 2,065 % 4,581 % 3,867 % 5,191 % 2,919 % 29 1,990 % 2,057 % 4,577 % 3,881 % 5,165 % 2,955 % 30 2,046 % 2,049 % 4,573 % 3,894 % 5,141 % 2,990 % 31 2,101 % 2,039 % 4,568 % 3,906 % 5,117 % 3,023 % 32 2,154 % 2,029 % 4,563 % 3,918 % 5,094 % 3,054 % 33 2,205 % 2,019 % 4,557 % 3,928 % 5,071 % 3,084 % 34 2,254 % 2,009 % 4,551 % 3,938 % 5,050 % 3,113 % 35 2,302 % 1,999 % 4,545 % 3,947 % 5,030 % 3,140 % 36 2,348 % 1,990 % 4,539 % 3,955 % 5,010 % 3,167 % 37 2,392 % 1,982 % 4,534 % 3,963 % 4,991 % 3,192 % 38 2,434 % 1,974 % 4,528 % 3,970 % 4,973 % 3,216 % 39 2,475 % 1,968 % 4,522 % 3,977 % 4,955 % 3,239 % 40 2,515 % 1,962 % 4,516 % 3,984 % 4,938 % 3,261 % 41 2,552 % 1,956 % 4,510 % 3,990 % 4,922 % 3,282 % 42 2,589 % 1,950 % 4,504 % 3,996 % 4,906 % 3,302 % 43 2,624 % 1,944 % 4,499 % 4,001 % 4,891 % 3,322 % 44 2,657 % 1,936 % 4,493 % 4,007 % 4,877 % 3,340 % 45 2,690 % 1,928 % 4,488 % 4,012 % 4,863 % 3,358 % 46 2,721 % 1,917 % 4,483 % 4,016 % 4,849 % 3,376 % 47 2,751 % 1,907 % 4,477 % 4,021 % 4,836 % 3,392 % 48 2,780 % 1,899 % 4,472 % 4,025 % 4,824 % 3,408 % 49 2,808 % 1,896 % 4,468 % 4,029 % 4,812 % 3,424 % 50 2,835 % 1,897 % 4,463 % 4,033 % 4,800 % 3,439 % 51 2,861 % 1,904 % 4,458 % 4,036 % 4,789 % 3,453 % 52 2,886 % 1,915 % 4,454 % 4,040 % 4,778 % 3,467 % 53 2,910 % 1,931 % 4,449 % 4,043 % 4,768 % 3,480 % 54 2,933 % 1,949 % 4,445 % 4,046 % 4,757 % 3,493 % 55 2,956 % 1,970 % 4,441 % 4,050 % 4,748 % 3,506 % 56 2,977 % 1,992 % 4,437 % 4,052 % 4,738 % 3,518 % 57 2,998 % 2,016 % 4,433 % 4,055 % 4,729 % 3,530 % 58 3,019 % 2,041 % 4,429 % 4,058 % 4,720 % 3,541 % 59 3,038 % 2,066 % 4,426 % 4,061 % 4,711 % 3,552 % 60 3,058 % 2,093 % 4,422 % 4,063 % 4,703 % 3,562 % 61 3,076 % 2,119 % 4,419 % 4,065 % 4,695 % 3,573 % 62 3,094 % 2,145 % 4,415 % 4,068 % 4,687 % 3,583 % 63 3,111 % 2,172 % 4,412 % 4,070 % 4,679 % 3,592 % 64 3,128 % 2,198 % 4,409 % 4,072 % 4,672 % 3,602 % 65 3,144 % 2,224 % 4,406 % 4,074 % 4,665 % 3,611 % 66 3,160 % 2,250 % 4,403 % 4,076 % 4,658 % 3,619 % 67 3,176 % 2,276 % 4,400 % 4,078 % 4,651 % 3,628 % 68 3,191 % 2,301 % 4,397 % 4,080 % 4,644 % 3,636 % 69 3,205 % 2,326 % 4,394 % 4,082 % 4,638 % 3,644 % 70 3,219 % 2,350 % 4,391 % 4,084 % 4,632 % 3,652 % 71 3,233 % 2,374 % 4,389 % 4,085 % 4,626 % 3,660 % 72 3,246 % 2,398 % 4,386 % 4,087 % 4,620 % 3,667 % 73 3,259 % 2,421 % 4,384 % 4,089 % 4,614 % 3,675 % 74 3,272 % 2,444 % 4,381 % 4,090 % 4,609 % 3,682 % 75 3,284 % 2,466 % 4,379 % 4,092 % 4,603 % 3,688 % 76 3,296 % 2,488 % 4,376 % 4,093 % 4,598 % 3,695 % 77 3,308 % 2,509 % 4,374 % 4,095 % 4,593 % 3,702 % 78 3,319 % 2,530 % 4,372 % 4,096 % 4,588 % 3,708 % 79 3,330 % 2,550 % 4,370 % 4,097 % 4,583 % 3,714 % 80 3,341 % 2,570 % 4,368 % 4,099 % 4,578 % 3,720 % 81 3,352 % 2,590 % 4,366 % 4,100 % 4,573 % 3,726 % 82 3,362 % 2,609 % 4,364 % 4,101 % 4,569 % 3,732 % 83 3,372 % 2,627 % 4,362 % 4,102 % 4,564 % 3,738 % 84 3,382 % 2,646 % 4,360 % 4,104 % 4,560 % 3,743 % 85 3,391 % 2,664 % 4,358 % 4,105 % 4,556 % 3,748 % 86 3,401 % 2,681 % 4,356 % 4,106 % 4,552 % 3,754 % 87 3,410 % 2,698 % 4,354 % 4,107 % 4,548 % 3,759 % 88 3,419 % 2,715 % 4,352 % 4,108 % 4,544 % 3,764 % 89 3,428 % 2,732 % 4,351 % 4,109 % 4,540 % 3,769 % 90 3,436 % 2,748 % 4,349 % 4,110 % 4,536 % 3,773 % 91 3,444 % 2,763 % 4,347 % 4,111 % 4,532 % 3,778 % 92 3,453 % 2,779 % 4,346 % 4,112 % 4,529 % 3,783 % 93 3,461 % 2,794 % 4,344 % 4,113 % 4,525 % 3,787 % 94 3,468 % 2,809 % 4,343 % 4,114 % 4,522 % 3,791 % 95 3,476 % 2,823 % 4,341 % 4,115 % 4,518 % 3,796 % 96 3,484 % 2,837 % 4,340 % 4,116 % 4,515 % 3,800 % 97 3,491 % 2,851 % 4,338 % 4,117 % 4,512 % 3,804 % 98 3,498 % 2,865 % 4,337 % 4,118 % 4,509 % 3,808 % 99 3,505 % 2,878 % 4,336 % 4,118 % 4,506 % 3,812 % 100 3,512 % 2,891 % 4,334 % 4,119 % 4,502 % 3,816 % 101 3,519 % 2,904 % 4,333 % 4,120 % 4,499 % 3,820 % 102 3,526 % 2,917 % 4,332 % 4,121 % 4,497 % 3,823 % 103 3,532 % 2,929 % 4,330 % 4,122 % 4,494 % 3,827 % 104 3,539 % 2,941 % 4,329 % 4,122 % 4,491 % 3,831 % 105 3,545 % 2,953 % 4,328 % 4,123 % 4,488 % 3,834 % 106 3,551 % 2,965 % 4,327 % 4,124 % 4,485 % 3,838 % 107 3,557 % 2,976 % 4,325 % 4,125 % 4,483 % 3,841 % 108 3,563 % 2,988 % 4,324 % 4,125 % 4,480 % 3,844 % 109 3,569 % 2,999 % 4,323 % 4,126 % 4,477 % 3,848 % 110 3,575 % 3,010 % 4,322 % 4,127 % 4,475 % 3,851 % 111 3,580 % 3,020 % 4,321 % 4,127 % 4,472 % 3,854 % 112 3,586 % 3,031 % 4,320 % 4,128 % 4,470 % 3,857 % 113 3,591 % 3,041 % 4,319 % 4,129 % 4,468 % 3,860 % 114 3,596 % 3,051 % 4,318 % 4,129 % 4,465 % 3,863 % 115 3,602 % 3,061 % 4,317 % 4,130 % 4,463 % 3,866 % 116 3,607 % 3,071 % 4,316 % 4,130 % 4,461 % 3,869 % 117 3,612 % 3,080 % 4,315 % 4,131 % 4,458 % 3,872 % 118 3,617 % 3,090 % 4,314 % 4,132 % 4,456 % 3,874 % 119 3,622 % 3,099 % 4,313 % 4,132 % 4,454 % 3,877 % 120 3,627 % 3,108 % 4,312 % 4,133 % 4,452 % 3,880 % 121 3,631 % 3,117 % 4,311 % 4,133 % 4,450 % 3,882 % 122 3,636 % 3,126 % 4,310 % 4,134 % 4,448 % 3,885 % 123 3,640 % 3,135 % 4,309 % 4,134 % 4,446 % 3,888 % 124 3,645 % 3,143 % 4,308 % 4,135 % 4,444 % 3,890 % 125 3,649 % 3,152 % 4,307 % 4,136 % 4,442 % 3,893 % 126 3,654 % 3,160 % 4,306 % 4,136 % 4,440 % 3,895 % 127 3,658 % 3,168 % 4,306 % 4,137 % 4,438 % 3,897 % 128 3,662 % 3,176 % 4,305 % 4,137 % 4,436 % 3,900 % 129 3,666 % 3,184 % 4,304 % 4,138 % 4,434 % 3,902 % 130 3,671 % 3,192 % 4,303 % 4,138 % 4,433 % 3,904 % 131 3,675 % 3,199 % 4,302 % 4,138 % 4,431 % 3,907 % 132 3,679 % 3,207 % 4,302 % 4,139 % 4,429 % 3,909 % 133 3,682 % 3,214 % 4,301 % 4,139 % 4,427 % 3,911 % 134 3,686 % 3,222 % 4,300 % 4,140 % 4,426 % 3,913 % 135 3,690 % 3,229 % 4,299 % 4,140 % 4,424 % 3,915 % 136 3,694 % 3,236 % 4,299 % 4,141 % 4,422 % 3,917 % 137 3,698 % 3,243 % 4,298 % 4,141 % 4,421 % 3,919 % 138 3,701 % 3,250 % 4,297 % 4,142 % 4,419 % 3,922 % 139 3,705 % 3,257 % 4,297 % 4,142 % 4,418 % 3,924 % 140 3,708 % 3,263 % 4,296 % 4,142 % 4,416 % 3,925 % 141 3,712 % 3,270 % 4,295 % 4,143 % 4,414 % 3,927 % 142 3,715 % 3,277 % 4,294 % 4,143 % 4,413 % 3,929 % 143 3,719 % 3,283 % 4,294 % 4,144 % 4,411 % 3,931 % 144 3,722 % 3,289 % 4,293 % 4,144 % 4,410 % 3,933 % 145 3,725 % 3,296 % 4,293 % 4,144 % 4,409 % 3,935 % 146 3,728 % 3,302 % 4,292 % 4,145 % 4,407 % 3,937 % 147 3,732 % 3,308 % 4,291 % 4,145 % 4,406 % 3,939 % 148 3,735 % 3,314 % 4,291 % 4,146 % 4,404 % 3,940 % 149 3,738 % 3,320 % 4,290 % 4,146 % 4,403 % 3,942 % 150 3,741 % 3,326 % 4,289 % 4,146 % 4,402 % 3,944 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,795 % 2,043 % 1,257 % 0,645 % 3,816 % 4,474 % 2  0,746 % 2,008 % 1,345 % 0,681 % 3,983 % 4,580 % 3  0,666 % 2,059 % 1,488 % 0,789 % 4,130 % 4,688 % 4  0,543 % 2,153 % 1,731 % 0,909 % 4,248 % 4,853 % 5  0,407 % 2,304 % 1,912 % 1,039 % 4,357 % 4,907 % 6  0,270 % 2,407 % 1,991 % 1,185 % 4,457 % 5,049 % 7  0,143 % 2,534 % 2,032 % 1,336 % 4,595 % 5,199 % 8  0,030 % 2,633 % 2,192 % 1,491 % 4,662 % 5,320 % 9 0,071 % 2,741 % 2,274 % 1,644 % 4,757 % 5,536 % 10 0,159 % 2,831 % 2,290 % 1,778 % 4,802 % 5,775 % 11 0,227 % 2,900 % 2,427 % 1,904 % 4,823 % 5,956 % 12 0,317 % 2,960 % 2,613 % 2,019 % 4,836 % 6,081 % 13 0,372 % 3,019 % 2,762 % 2,116 % 4,841 % 6,164 % 14 0,408 % 3,075 % 2,875 % 2,199 % 4,842 % 6,215 % 15 0,481 % 3,124 % 2,965 % 2,269 % 4,839 % 6,243 % 16 0,545 % 3,165 % 3,043 % 2,328 % 4,833 % 6,252 % 17 0,591 % 3,199 % 3,112 % 2,375 % 4,826 % 6,247 % 18 0,624 % 3,229 % 3,173 % 2,412 % 4,817 % 6,232 % 19 0,649 % 3,255 % 3,228 % 2,437 % 4,807 % 6,209 % 20 0,668 % 3,279 % 3,277 % 2,451 % 4,796 % 6,179 % 21 0,684 % 3,301 % 3,321 % 2,454 % 4,784 % 6,146 % 22 0,700 % 3,319 % 3,362 % 2,452 % 4,773 % 6,109 % 23 0,717 % 3,332 % 3,399 % 2,449 % 4,761 % 6,070 % 24 0,739 % 3,339 % 3,433 % 2,449 % 4,749 % 6,029 % 25 0,767 % 3,339 % 3,464 % 2,454 % 4,737 % 5,988 % 26 0,800 % 3,332 % 3,492 % 2,466 % 4,725 % 5,946 % 27 0,839 % 3,321 % 3,519 % 2,484 % 4,713 % 5,905 % 28 0,881 % 3,310 % 3,544 % 2,506 % 4,702 % 5,864 % 29 0,925 % 3,299 % 3,567 % 2,532 % 4,691 % 5,824 % 30 0,970 % 3,292 % 3,588 % 2,559 % 4,680 % 5,784 % 31 1,016 % 3,289 % 3,608 % 2,588 % 4,669 % 5,746 % 32 1,062 % 3,290 % 3,627 % 2,618 % 4,659 % 5,708 % 33 1,108 % 3,294 % 3,644 % 2,648 % 4,648 % 5,671 % 34 1,154 % 3,300 % 3,661 % 2,679 % 4,639 % 5,636 % 35 1,198 % 3,308 % 3,676 % 2,710 % 4,629 % 5,602 % 36 1,242 % 3,318 % 3,691 % 2,740 % 4,620 % 5,569 % 37 1,285 % 3,328 % 3,705 % 2,770 % 4,611 % 5,537 % 38 1,327 % 3,340 % 3,718 % 2,799 % 4,602 % 5,506 % 39 1,367 % 3,352 % 3,731 % 2,828 % 4,593 % 5,476 % 40 1,406 % 3,365 % 3,743 % 2,856 % 4,585 % 5,447 % 41 1,444 % 3,378 % 3,754 % 2,884 % 4,577 % 5,419 % 42 1,481 % 3,391 % 3,765 % 2,911 % 4,570 % 5,393 % 43 1,517 % 3,404 % 3,775 % 2,937 % 4,562 % 5,367 % 44 1,552 % 3,417 % 3,785 % 2,962 % 4,555 % 5,342 % 45 1,585 % 3,430 % 3,794 % 2,986 % 4,548 % 5,318 % 46 1,617 % 3,443 % 3,803 % 3,010 % 4,541 % 5,295 % 47 1,649 % 3,456 % 3,811 % 3,033 % 4,535 % 5,273 % 48 1,679 % 3,469 % 3,819 % 3,056 % 4,528 % 5,251 % 49 1,708 % 3,481 % 3,827 % 3,077 % 4,522 % 5,231 % 50 1,736 % 3,493 % 3,835 % 3,098 % 4,516 % 5,211 % 51 1,764 % 3,505 % 3,842 % 3,119 % 4,511 % 5,192 % 52 1,790 % 3,517 % 3,849 % 3,138 % 4,505 % 5,173 % 53 1,815 % 3,528 % 3,856 % 3,157 % 4,500 % 5,155 % 54 1,840 % 3,540 % 3,862 % 3,176 % 4,495 % 5,138 % 55 1,864 % 3,550 % 3,868 % 3,194 % 4,490 % 5,121 % 56 1,887 % 3,561 % 3,874 % 3,211 % 4,485 % 5,105 % 57 1,909 % 3,571 % 3,880 % 3,228 % 4,480 % 5,089 % 58 1,931 % 3,581 % 3,885 % 3,244 % 4,475 % 5,074 % 59 1,952 % 3,591 % 3,891 % 3,260 % 4,471 % 5,059 % 60 1,972 % 3,601 % 3,896 % 3,275 % 4,466 % 5,045 % 61 1,992 % 3,610 % 3,901 % 3,290 % 4,462 % 5,031 % 62 2,011 % 3,619 % 3,906 % 3,304 % 4,458 % 5,018 % 63 2,030 % 3,628 % 3,911 % 3,318 % 4,454 % 5,005 % 64 2,048 % 3,636 % 3,915 % 3,331 % 4,450 % 4,993 % 65 2,065 % 3,645 % 3,920 % 3,345 % 4,447 % 4,980 % 66 2,082 % 3,653 % 3,924 % 3,357 % 4,443 % 4,969 % 67 2,099 % 3,661 % 3,928 % 3,370 % 4,439 % 4,957 % 68 2,115 % 3,669 % 3,932 % 3,382 % 4,436 % 4,946 % 69 2,130 % 3,676 % 3,936 % 3,394 % 4,433 % 4,935 % 70 2,145 % 3,683 % 3,940 % 3,405 % 4,429 % 4,925 % 71 2,160 % 3,691 % 3,943 % 3,416 % 4,426 % 4,915 % 72 2,174 % 3,697 % 3,947 % 3,427 % 4,423 % 4,905 % 73 2,188 % 3,704 % 3,950 % 3,437 % 4,420 % 4,895 % 74 2,202 % 3,711 % 3,954 % 3,448 % 4,417 % 4,886 % 75 2,215 % 3,717 % 3,957 % 3,457 % 4,414 % 4,876 % 76 2,228 % 3,723 % 3,960 % 3,467 % 4,411 % 4,868 % 77 2,240 % 3,730 % 3,963 % 3,477 % 4,409 % 4,859 % 78 2,253 % 3,736 % 3,966 % 3,486 % 4,406 % 4,850 % 79 2,265 % 3,741 % 3,969 % 3,495 % 4,404 % 4,842 % 80 2,276 % 3,747 % 3,972 % 3,504 % 4,401 % 4,834 % 81 2,288 % 3,753 % 3,975 % 3,512 % 4,399 % 4,826 % 82 2,299 % 3,758 % 3,978 % 3,520 % 4,396 % 4,819 % 83 2,309 % 3,763 % 3,981 % 3,529 % 4,394 % 4,811 % 84 2,320 % 3,768 % 3,983 % 3,537 % 4,391 % 4,804 % 85 2,330 % 3,773 % 3,986 % 3,544 % 4,389 % 4,797 % 86 2,340 % 3,778 % 3,988 % 3,552 % 4,387 % 4,790 % 87 2,350 % 3,783 % 3,991 % 3,559 % 4,385 % 4,783 % 88 2,360 % 3,788 % 3,993 % 3,567 % 4,383 % 4,776 % 89 2,369 % 3,793 % 3,995 % 3,574 % 4,381 % 4,770 % 90 2,378 % 3,797 % 3,998 % 3,581 % 4,379 % 4,764 % 91 2,387 % 3,801 % 4,000 % 3,587 % 4,377 % 4,757 % 92 2,396 % 3,806 % 4,002 % 3,594 % 4,375 % 4,751 % 93 2,405 % 3,810 % 4,004 % 3,601 % 4,373 % 4,745 % 94 2,413 % 3,814 % 4,006 % 3,607 % 4,371 % 4,740 % 95 2,421 % 3,818 % 4,008 % 3,613 % 4,369 % 4,734 % 96 2,429 % 3,822 % 4,010 % 3,619 % 4,368 % 4,728 % 97 2,437 % 3,826 % 4,012 % 3,625 % 4,366 % 4,723 % 98 2,445 % 3,830 % 4,014 % 3,631 % 4,364 % 4,717 % 99 2,453 % 3,834 % 4,016 % 3,637 % 4,363 % 4,712 % 100 2,460 % 3,837 % 4,018 % 3,642 % 4,361 % 4,707 % 101 2,467 % 3,841 % 4,020 % 3,648 % 4,359 % 4,702 % 102 2,475 % 3,844 % 4,021 % 3,653 % 4,358 % 4,697 % 103 2,482 % 3,848 % 4,023 % 3,659 % 4,356 % 4,692 % 104 2,489 % 3,851 % 4,025 % 3,664 % 4,355 % 4,688 % 105 2,495 % 3,854 % 4,027 % 3,669 % 4,353 % 4,683 % 106 2,502 % 3,858 % 4,028 % 3,674 % 4,352 % 4,678 % 107 2,508 % 3,861 % 4,030 % 3,679 % 4,350 % 4,674 % 108 2,515 % 3,864 % 4,031 % 3,684 % 4,349 % 4,669 % 109 2,521 % 3,867 % 4,033 % 3,688 % 4,348 % 4,665 % 110 2,527 % 3,870 % 4,034 % 3,693 % 4,346 % 4,661 % 111 2,533 % 3,873 % 4,036 % 3,697 % 4,345 % 4,657 % 112 2,539 % 3,876 % 4,037 % 3,702 % 4,344 % 4,653 % 113 2,545 % 3,879 % 4,039 % 3,706 % 4,342 % 4,649 % 114 2,551 % 3,882 % 4,040 % 3,711 % 4,341 % 4,645 % 115 2,556 % 3,884 % 4,042 % 3,715 % 4,340 % 4,641 % 116 2,562 % 3,887 % 4,043 % 3,719 % 4,339 % 4,637 % 117 2,567 % 3,890 % 4,044 % 3,723 % 4,338 % 4,633 % 118 2,573 % 3,892 % 4,046 % 3,727 % 4,336 % 4,630 % 119 2,578 % 3,895 % 4,047 % 3,731 % 4,335 % 4,626 % 120 2,583 % 3,898 % 4,048 % 3,735 % 4,334 % 4,622 % 121 2,588 % 3,900 % 4,050 % 3,739 % 4,333 % 4,619 % 122 2,593 % 3,903 % 4,051 % 3,743 % 4,332 % 4,615 % 123 2,598 % 3,905 % 4,052 % 3,746 % 4,331 % 4,612 % 124 2,603 % 3,907 % 4,053 % 3,750 % 4,330 % 4,609 % 125 2,608 % 3,910 % 4,054 % 3,754 % 4,329 % 4,605 % 126 2,612 % 3,912 % 4,055 % 3,757 % 4,328 % 4,602 % 127 2,617 % 3,914 % 4,057 % 3,761 % 4,327 % 4,599 % 128 2,622 % 3,916 % 4,058 % 3,764 % 4,326 % 4,596 % 129 2,626 % 3,919 % 4,059 % 3,767 % 4,325 % 4,593 % 130 2,630 % 3,921 % 4,060 % 3,771 % 4,324 % 4,590 % 131 2,635 % 3,923 % 4,061 % 3,774 % 4,323 % 4,587 % 132 2,639 % 3,925 % 4,062 % 3,777 % 4,322 % 4,584 % 133 2,643 % 3,927 % 4,063 % 3,780 % 4,321 % 4,581 % 134 2,647 % 3,929 % 4,064 % 3,784 % 4,320 % 4,578 % 135 2,651 % 3,931 % 4,065 % 3,787 % 4,319 % 4,575 % 136 2,655 % 3,933 % 4,066 % 3,790 % 4,318 % 4,573 % 137 2,659 % 3,935 % 4,067 % 3,793 % 4,317 % 4,570 % 138 2,663 % 3,937 % 4,068 % 3,796 % 4,317 % 4,567 % 139 2,667 % 3,939 % 4,069 % 3,799 % 4,316 % 4,565 % 140 2,671 % 3,941 % 4,070 % 3,801 % 4,315 % 4,562 % 141 2,675 % 3,943 % 4,071 % 3,804 % 4,314 % 4,559 % 142 2,678 % 3,944 % 4,072 % 3,807 % 4,313 % 4,557 % 143 2,682 % 3,946 % 4,073 % 3,810 % 4,313 % 4,554 % 144 2,686 % 3,948 % 4,074 % 3,812 % 4,312 % 4,552 % 145 2,689 % 3,950 % 4,074 % 3,815 % 4,311 % 4,549 % 146 2,693 % 3,951 % 4,075 % 3,818 % 4,310 % 4,547 % 147 2,696 % 3,953 % 4,076 % 3,820 % 4,309 % 4,545 % 148 2,700 % 3,955 % 4,077 % 3,823 % 4,309 % 4,542 % 149 2,703 % 3,956 % 4,078 % 3,825 % 4,308 % 4,540 % 150 2,706 % 3,958 % 4,079 % 3,828 % 4,307 % 4,538 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 0,461 % 7,178 % 3,347 % 0,257 % 2,430 % 7,354 % 2 0,764 % 7,292 % 3,803 % 0,343 % 2,512 % 8,072 % 3 0,977 % 7,404 % 4,530 % 0,431 % 2,655 % 8,510 % 4 1,182 % 7,513 % 4,956 % 0,520 % 2,812 % 8,814 % 5 1,316 % 7,610 % 5,396 % 0,609 % 2,964 % 9,035 % 6 1,427 % 7,680 % 5,717 % 0,697 % 3,102 % 9,214 % 7 1,524 % 7,752 % 5,879 % 0,786 % 3,222 % 9,353 % 8 1,604 % 7,804 % 6,000 % 0,871 % 3,325 % 9,470 % 9 1,667 % 7,847 % 6,100 % 0,953 % 3,411 % 9,563 % 10 1,715 % 7,882 % 6,206 % 1,032 % 3,485 % 9,646 % 11 1,751 % 7,892 % 6,319 % 1,120 % 3,557 % 9,723 % 12 1,789 % 7,879 % 6,434 % 1,214 % 3,626 % 9,794 % 13 1,839 % 7,851 % 6,547 % 1,310 % 3,689 % 9,860 % 14 1,896 % 7,811 % 6,655 % 1,407 % 3,745 % 9,910 % 15 1,958 % 7,763 % 6,755 % 1,502 % 3,793 % 9,934 % 16 2,021 % 7,709 % 6,846 % 1,594 % 3,833 % 9,928 % 17 2,085 % 7,652 % 6,925 % 1,684 % 3,868 % 9,895 % 18 2,148 % 7,593 % 6,993 % 1,769 % 3,897 % 9,841 % 19 2,210 % 7,533 % 7,046 % 1,851 % 3,923 % 9,772 % 20 2,271 % 7,472 % 7,084 % 1,930 % 3,945 % 9,692 % 21 2,329 % 7,412 % 7,105 % 2,005 % 3,964 % 9,602 % 22 2,386 % 7,352 % 7,113 % 2,076 % 3,982 % 9,507 % 23 2,440 % 7,293 % 7,109 % 2,144 % 3,997 % 9,409 % 24 2,492 % 7,236 % 7,097 % 2,208 % 4,011 % 9,308 % 25 2,543 % 7,180 % 7,077 % 2,270 % 4,023 % 9,206 % 26 2,591 % 7,126 % 7,053 % 2,328 % 4,034 % 9,104 % 27 2,637 % 7,074 % 7,025 % 2,384 % 4,044 % 9,004 % 28 2,681 % 7,023 % 6,994 % 2,437 % 4,053 % 8,905 % 29 2,723 % 6,974 % 6,961 % 2,488 % 4,061 % 8,808 % 30 2,763 % 6,927 % 6,926 % 2,536 % 4,069 % 8,714 % 31 2,802 % 6,881 % 6,891 % 2,582 % 4,076 % 8,623 % 32 2,839 % 6,838 % 6,856 % 2,625 % 4,082 % 8,534 % 33 2,874 % 6,796 % 6,820 % 2,667 % 4,088 % 8,448 % 34 2,908 % 6,755 % 6,785 % 2,707 % 4,093 % 8,365 % 35 2,940 % 6,717 % 6,750 % 2,745 % 4,098 % 8,285 % 36 2,971 % 6,680 % 6,716 % 2,781 % 4,102 % 8,209 % 37 3,001 % 6,644 % 6,682 % 2,816 % 4,106 % 8,135 % 38 3,029 % 6,609 % 6,650 % 2,850 % 4,110 % 8,064 % 39 3,057 % 6,576 % 6,618 % 2,881 % 4,113 % 7,995 % 40 3,083 % 6,545 % 6,587 % 2,912 % 4,116 % 7,930 % 41 3,108 % 6,514 % 6,557 % 2,941 % 4,119 % 7,866 % 42 3,132 % 6,485 % 6,528 % 2,969 % 4,122 % 7,806 % 43 3,155 % 6,457 % 6,500 % 2,996 % 4,125 % 7,748 % 44 3,178 % 6,430 % 6,472 % 3,022 % 4,127 % 7,692 % 45 3,199 % 6,404 % 6,446 % 3,047 % 4,130 % 7,638 % 46 3,220 % 6,379 % 6,420 % 3,071 % 4,132 % 7,586 % 47 3,240 % 6,355 % 6,396 % 3,094 % 4,134 % 7,537 % 48 3,259 % 6,331 % 6,372 % 3,116 % 4,136 % 7,489 % 49 3,277 % 6,309 % 6,349 % 3,137 % 4,137 % 7,443 % 50 3,295 % 6,287 % 6,327 % 3,158 % 4,139 % 7,398 % 51 3,312 % 6,267 % 6,306 % 3,178 % 4,141 % 7,356 % 52 3,329 % 6,247 % 6,285 % 3,197 % 4,142 % 7,314 % 53 3,345 % 6,227 % 6,265 % 3,215 % 4,144 % 7,275 % 54 3,360 % 6,209 % 6,245 % 3,233 % 4,145 % 7,236 % 55 3,375 % 6,191 % 6,227 % 3,250 % 4,146 % 7,199 % 56 3,389 % 6,173 % 6,209 % 3,267 % 4,147 % 7,164 % 57 3,403 % 6,156 % 6,191 % 3,283 % 4,149 % 7,129 % 58 3,417 % 6,140 % 6,174 % 3,298 % 4,150 % 7,096 % 59 3,430 % 6,124 % 6,158 % 3,313 % 4,151 % 7,064 % 60 3,442 % 6,109 % 6,142 % 3,328 % 4,152 % 7,033 % 61 3,454 % 6,094 % 6,127 % 3,342 % 4,153 % 7,003 % 62 3,466 % 6,080 % 6,112 % 3,356 % 4,154 % 6,973 % 63 3,478 % 6,066 % 6,098 % 3,369 % 4,155 % 6,945 % 64 3,489 % 6,052 % 6,084 % 3,382 % 4,155 % 6,918 % 65 3,500 % 6,039 % 6,070 % 3,394 % 4,156 % 6,891 % 66 3,510 % 6,027 % 6,057 % 3,406 % 4,157 % 6,865 % 67 3,520 % 6,014 % 6,044 % 3,418 % 4,158 % 6,840 % 68 3,530 % 6,002 % 6,032 % 3,429 % 4,158 % 6,816 % 69 3,540 % 5,991 % 6,020 % 3,440 % 4,159 % 6,793 % 70 3,549 % 5,979 % 6,008 % 3,451 % 4,160 % 6,770 % 71 3,558 % 5,968 % 5,996 % 3,461 % 4,160 % 6,748 % 72 3,567 % 5,958 % 5,985 % 3,472 % 4,161 % 6,726 % 73 3,576 % 5,947 % 5,975 % 3,482 % 4,162 % 6,705 % 74 3,584 % 5,937 % 5,964 % 3,491 % 4,162 % 6,684 % 75 3,592 % 5,927 % 5,954 % 3,501 % 4,163 % 6,665 % 76 3,600 % 5,918 % 5,944 % 3,510 % 4,163 % 6,645 % 77 3,608 % 5,909 % 5,934 % 3,519 % 4,164 % 6,626 % 78 3,616 % 5,899 % 5,925 % 3,527 % 4,164 % 6,608 % 79 3,623 % 5,891 % 5,916 % 3,536 % 4,165 % 6,590 % 80 3,630 % 5,882 % 5,907 % 3,544 % 4,165 % 6,572 % 81 3,637 % 5,873 % 5,898 % 3,552 % 4,166 % 6,555 % 82 3,644 % 5,865 % 5,889 % 3,560 % 4,166 % 6,539 % 83 3,651 % 5,857 % 5,881 % 3,568 % 4,167 % 6,523 % 84 3,657 % 5,849 % 5,873 % 3,575 % 4,167 % 6,507 % 85 3,663 % 5,842 % 5,865 % 3,582 % 4,167 % 6,491 % 86 3,670 % 5,834 % 5,857 % 3,590 % 4,168 % 6,476 % 87 3,676 % 5,827 % 5,850 % 3,597 % 4,168 % 6,461 % 88 3,682 % 5,820 % 5,842 % 3,603 % 4,169 % 6,447 % 89 3,687 % 5,813 % 5,835 % 3,610 % 4,169 % 6,433 % 90 3,693 % 5,806 % 5,828 % 3,617 % 4,169 % 6,419 % 91 3,699 % 5,799 % 5,821 % 3,623 % 4,170 % 6,406 % 92 3,704 % 5,793 % 5,814 % 3,629 % 4,170 % 6,392 % 93 3,709 % 5,786 % 5,808 % 3,635 % 4,170 % 6,380 % 94 3,715 % 5,780 % 5,801 % 3,641 % 4,171 % 6,367 % 95 3,720 % 5,774 % 5,795 % 3,647 % 4,171 % 6,355 % 96 3,725 % 5,768 % 5,789 % 3,653 % 4,171 % 6,342 % 97 3,730 % 5,762 % 5,783 % 3,659 % 4,172 % 6,331 % 98 3,734 % 5,756 % 5,777 % 3,664 % 4,172 % 6,319 % 99 3,739 % 5,751 % 5,771 % 3,670 % 4,172 % 6,308 % 100 3,744 % 5,745 % 5,765 % 3,675 % 4,172 % 6,297 % 101 3,748 % 5,740 % 5,759 % 3,680 % 4,173 % 6,286 % 102 3,753 % 5,735 % 5,754 % 3,685 % 4,173 % 6,275 % 103 3,757 % 5,729 % 5,749 % 3,690 % 4,173 % 6,264 % 104 3,761 % 5,724 % 5,743 % 3,695 % 4,174 % 6,254 % 105 3,765 % 5,719 % 5,738 % 3,700 % 4,174 % 6,244 % 106 3,769 % 5,714 % 5,733 % 3,704 % 4,174 % 6,234 % 107 3,773 % 5,709 % 5,728 % 3,709 % 4,174 % 6,224 % 108 3,777 % 5,705 % 5,723 % 3,714 % 4,175 % 6,215 % 109 3,781 % 5,700 % 5,718 % 3,718 % 4,175 % 6,206 % 110 3,785 % 5,696 % 5,714 % 3,722 % 4,175 % 6,196 % 111 3,789 % 5,691 % 5,709 % 3,727 % 4,175 % 6,187 % 112 3,792 % 5,687 % 5,704 % 3,731 % 4,175 % 6,179 % 113 3,796 % 5,682 % 5,700 % 3,735 % 4,176 % 6,170 % 114 3,800 % 5,678 % 5,695 % 3,739 % 4,176 % 6,161 % 115 3,803 % 5,674 % 5,691 % 3,743 % 4,176 % 6,153 % 116 3,806 % 5,670 % 5,687 % 3,747 % 4,176 % 6,145 % 117 3,810 % 5,666 % 5,683 % 3,751 % 4,177 % 6,137 % 118 3,813 % 5,662 % 5,679 % 3,755 % 4,177 % 6,129 % 119 3,816 % 5,658 % 5,675 % 3,758 % 4,177 % 6,121 % 120 3,820 % 5,654 % 5,671 % 3,762 % 4,177 % 6,113 % 121 3,823 % 5,650 % 5,667 % 3,766 % 4,177 % 6,105 % 122 3,826 % 5,647 % 5,663 % 3,769 % 4,177 % 6,098 % 123 3,829 % 5,643 % 5,659 % 3,773 % 4,178 % 6,091 % 124 3,832 % 5,640 % 5,655 % 3,776 % 4,178 % 6,083 % 125 3,835 % 5,636 % 5,652 % 3,780 % 4,178 % 6,076 % 126 3,838 % 5,633 % 5,648 % 3,783 % 4,178 % 6,069 % 127 3,841 % 5,629 % 5,645 % 3,786 % 4,178 % 6,062 % 128 3,843 % 5,626 % 5,641 % 3,789 % 4,179 % 6,056 % 129 3,846 % 5,622 % 5,638 % 3,793 % 4,179 % 6,049 % 130 3,849 % 5,619 % 5,634 % 3,796 % 4,179 % 6,043 % 131 3,851 % 5,616 % 5,631 % 3,799 % 4,179 % 6,036 % 132 3,854 % 5,613 % 5,628 % 3,802 % 4,179 % 6,030 % 133 3,857 % 5,610 % 5,625 % 3,805 % 4,179 % 6,023 % 134 3,859 % 5,607 % 5,621 % 3,808 % 4,180 % 6,017 % 135 3,862 % 5,604 % 5,618 % 3,811 % 4,180 % 6,011 % 136 3,864 % 5,601 % 5,615 % 3,814 % 4,180 % 6,005 % 137 3,867 % 5,598 % 5,612 % 3,816 % 4,180 % 5,999 % 138 3,869 % 5,595 % 5,609 % 3,819 % 4,180 % 5,993 % 139 3,871 % 5,592 % 5,606 % 3,822 % 4,180 % 5,988 % 140 3,874 % 5,589 % 5,603 % 3,825 % 4,180 % 5,982 % 141 3,876 % 5,586 % 5,600 % 3,827 % 4,181 % 5,977 % 142 3,878 % 5,584 % 5,598 % 3,830 % 4,181 % 5,971 % 143 3,881 % 5,581 % 5,595 % 3,832 % 4,181 % 5,966 % 144 3,883 % 5,578 % 5,592 % 3,835 % 4,181 % 5,960 % 145 3,885 % 5,576 % 5,589 % 3,838 % 4,181 % 5,955 % 146 3,887 % 5,573 % 5,587 % 3,840 % 4,181 % 5,950 % 147 3,889 % 5,571 % 5,584 % 3,842 % 4,181 % 5,945 % 148 3,891 % 5,568 % 5,581 % 3,845 % 4,181 % 5,940 % 149 3,894 % 5,566 % 5,579 % 3,847 % 4,182 % 5,935 % 150 3,896 % 5,563 % 5,576 % 3,850 % 4,182 % 5,930 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 15,543 % 1,985 % 3,562 % 11,250 % 1,534 % 1,301 % 2 16,275 % 2,000 % 3,614 % 10,692 % 1,740 % 1,301 % 3 16,450 % 2,083 % 3,667 % 11,303 % 1,955 % 1,337 % 4 16,698 % 2,156 % 3,732 % 10,962 % 2,145 % 1,386 % 5 17,140 % 2,265 % 3,797 % 10,098 % 2,281 % 1,433 % 6 17,082 % 2,347 % 3,887 % 10,681 % 2,421 % 1,480 % 7 17,033 % 2,417 % 3,978 % 9,993 % 2,545 % 1,527 % 8 17,014 % 2,460 % 4,064 % 10,011 % 2,642 % 1,569 % 9 16,999 % 2,514 % 4,153 % 10,052 % 2,719 % 1,608 % 10 16,987 % 2,558 % 4,243 % 9,818 % 2,773 % 1,643 % 11 16,928 % 2,602 % 4,291 % 9,552 % 2,830 % 1,675 % 12 16,821 % 2,648 % 4,324 % 9,310 % 2,885 % 1,700 % 13 16,674 % 2,695 % 4,370 % 9,088 % 2,929 % 1,714 % 14 16,495 % 2,741 % 4,428 % 8,882 % 2,963 % 1,721 % 15 16,291 % 2,787 % 4,492 % 8,691 % 2,985 % 1,722 % 16 16,067 % 2,831 % 4,558 % 8,513 % 2,997 % 1,720 % 17 15,827 % 2,874 % 4,622 % 8,346 % 3,003 % 1,718 % 18 15,576 % 2,916 % 4,681 % 8,190 % 3,007 % 1,722 % 19 15,317 % 2,956 % 4,733 % 8,042 % 3,013 % 1,734 % 20 15,053 % 2,995 % 4,775 % 7,903 % 3,021 % 1,755 % 21 14,788 % 3,031 % 4,807 % 7,773 % 3,034 % 1,786 % 22 14,522 % 3,067 % 4,831 % 7,649 % 3,050 % 1,826 % 23 14,259 % 3,101 % 4,846 % 7,532 % 3,069 % 1,870 % 24 14,000 % 3,133 % 4,856 % 7,422 % 3,089 % 1,918 % 25 13,747 % 3,164 % 4,862 % 7,317 % 3,111 % 1,969 % 26 13,499 % 3,193 % 4,863 % 7,218 % 3,133 % 2,020 % 27 13,259 % 3,222 % 4,862 % 7,124 % 3,156 % 2,071 % 28 13,026 % 3,249 % 4,858 % 7,035 % 3,179 % 2,123 % 29 12,801 % 3,275 % 4,852 % 6,950 % 3,202 % 2,173 % 30 12,585 % 3,299 % 4,845 % 6,870 % 3,224 % 2,223 % 31 12,376 % 3,323 % 4,837 % 6,793 % 3,247 % 2,272 % 32 12,176 % 3,346 % 4,828 % 6,720 % 3,268 % 2,319 % 33 11,984 % 3,367 % 4,818 % 6,651 % 3,290 % 2,365 % 34 11,800 % 3,388 % 4,808 % 6,585 % 3,310 % 2,410 % 35 11,624 % 3,408 % 4,797 % 6,522 % 3,331 % 2,453 % 36 11,456 % 3,427 % 4,787 % 6,462 % 3,350 % 2,494 % 37 11,294 % 3,445 % 4,776 % 6,405 % 3,369 % 2,535 % 38 11,140 % 3,463 % 4,765 % 6,350 % 3,388 % 2,573 % 39 10,992 % 3,480 % 4,754 % 6,298 % 3,405 % 2,611 % 40 10,851 % 3,496 % 4,744 % 6,248 % 3,423 % 2,647 % 41 10,716 % 3,512 % 4,733 % 6,200 % 3,439 % 2,681 % 42 10,586 % 3,526 % 4,723 % 6,154 % 3,455 % 2,714 % 43 10,462 % 3,541 % 4,713 % 6,110 % 3,471 % 2,747 % 44 10,343 % 3,555 % 4,703 % 6,068 % 3,486 % 2,777 % 45 10,229 % 3,568 % 4,693 % 6,027 % 3,500 % 2,807 % 46 10,119 % 3,581 % 4,684 % 5,989 % 3,514 % 2,836 % 47 10,014 % 3,593 % 4,675 % 5,951 % 3,528 % 2,863 % 48 9,914 % 3,605 % 4,666 % 5,915 % 3,541 % 2,890 % 49 9,817 % 3,617 % 4,657 % 5,881 % 3,554 % 2,916 % 50 9,724 % 3,628 % 4,649 % 5,848 % 3,566 % 2,940 % 51 9,634 % 3,638 % 4,641 % 5,816 % 3,578 % 2,964 % 52 9,548 % 3,649 % 4,633 % 5,785 % 3,589 % 2,987 % 53 9,465 % 3,659 % 4,625 % 5,755 % 3,600 % 3,010 % 54 9,385 % 3,668 % 4,618 % 5,727 % 3,611 % 3,031 % 55 9,308 % 3,678 % 4,610 % 5,699 % 3,621 % 3,052 % 56 9,233 % 3,687 % 4,603 % 5,673 % 3,631 % 3,072 % 57 9,162 % 3,695 % 4,597 % 5,647 % 3,641 % 3,091 % 58 9,092 % 3,704 % 4,590 % 5,622 % 3,650 % 3,110 % 59 9,025 % 3,712 % 4,584 % 5,598 % 3,659 % 3,128 % 60 8,961 % 3,720 % 4,577 % 5,575 % 3,668 % 3,146 % 61 8,898 % 3,728 % 4,571 % 5,552 % 3,677 % 3,163 % 62 8,838 % 3,735 % 4,565 % 5,530 % 3,685 % 3,179 % 63 8,779 % 3,742 % 4,560 % 5,509 % 3,693 % 3,195 % 64 8,722 % 3,749 % 4,554 % 5,489 % 3,701 % 3,211 % 65 8,667 % 3,756 % 4,549 % 5,469 % 3,708 % 3,226 % 66 8,614 % 3,763 % 4,544 % 5,450 % 3,716 % 3,241 % 67 8,562 % 3,769 % 4,539 % 5,431 % 3,723 % 3,255 % 68 8,512 % 3,775 % 4,534 % 5,413 % 3,730 % 3,269 % 69 8,463 % 3,782 % 4,529 % 5,395 % 3,737 % 3,282 % 70 8,416 % 3,787 % 4,524 % 5,378 % 3,743 % 3,295 % 71 8,370 % 3,793 % 4,520 % 5,361 % 3,749 % 3,308 % 72 8,326 % 3,799 % 4,515 % 5,345 % 3,756 % 3,320 % 73 8,282 % 3,804 % 4,511 % 5,330 % 3,762 % 3,332 % 74 8,240 % 3,810 % 4,507 % 5,314 % 3,768 % 3,344 % 75 8,199 % 3,815 % 4,503 % 5,299 % 3,773 % 3,355 % 76 8,159 % 3,820 % 4,499 % 5,285 % 3,779 % 3,366 % 77 8,120 % 3,825 % 4,495 % 5,271 % 3,784 % 3,377 % 78 8,082 % 3,829 % 4,491 % 5,257 % 3,790 % 3,387 % 79 8,045 % 3,834 % 4,487 % 5,243 % 3,795 % 3,397 % 80 8,009 % 3,839 % 4,484 % 5,230 % 3,800 % 3,407 % 81 7,974 % 3,843 % 4,480 % 5,218 % 3,805 % 3,417 % 82 7,940 % 3,847 % 4,477 % 5,205 % 3,810 % 3,427 % 83 7,906 % 3,852 % 4,474 % 5,193 % 3,814 % 3,436 % 84 7,874 % 3,856 % 4,470 % 5,181 % 3,819 % 3,445 % 85 7,842 % 3,860 % 4,467 % 5,170 % 3,823 % 3,454 % 86 7,811 % 3,864 % 4,464 % 5,158 % 3,828 % 3,463 % 87 7,780 % 3,868 % 4,461 % 5,147 % 3,832 % 3,471 % 88 7,751 % 3,871 % 4,458 % 5,136 % 3,836 % 3,479 % 89 7,722 % 3,875 % 4,455 % 5,126 % 3,840 % 3,487 % 90 7,693 % 3,879 % 4,452 % 5,115 % 3,844 % 3,495 % 91 7,666 % 3,882 % 4,450 % 5,105 % 3,848 % 3,503 % 92 7,638 % 3,886 % 4,447 % 5,095 % 3,852 % 3,510 % 93 7,612 % 3,889 % 4,444 % 5,086 % 3,856 % 3,518 % 94 7,586 % 3,892 % 4,442 % 5,076 % 3,859 % 3,525 % 95 7,561 % 3,895 % 4,439 % 5,067 % 3,863 % 3,532 % 96 7,536 % 3,899 % 4,437 % 5,058 % 3,866 % 3,539 % 97 7,511 % 3,902 % 4,434 % 5,049 % 3,870 % 3,546 % 98 7,488 % 3,905 % 4,432 % 5,040 % 3,873 % 3,553 % 99 7,464 % 3,908 % 4,429 % 5,032 % 3,876 % 3,559 % 100 7,441 % 3,911 % 4,427 % 5,024 % 3,880 % 3,565 % 101 7,419 % 3,914 % 4,425 % 5,015 % 3,883 % 3,572 % 102 7,397 % 3,916 % 4,423 % 5,007 % 3,886 % 3,578 % 103 7,375 % 3,919 % 4,420 % 4,999 % 3,889 % 3,584 % 104 7,354 % 3,922 % 4,418 % 4,992 % 3,892 % 3,590 % 105 7,333 % 3,924 % 4,416 % 4,984 % 3,895 % 3,596 % 106 7,313 % 3,927 % 4,414 % 4,977 % 3,898 % 3,601 % 107 7,293 % 3,930 % 4,412 % 4,969 % 3,901 % 3,607 % 108 7,274 % 3,932 % 4,410 % 4,962 % 3,903 % 3,612 % 109 7,254 % 3,934 % 4,408 % 4,955 % 3,906 % 3,618 % 110 7,236 % 3,937 % 4,406 % 4,948 % 3,909 % 3,623 % 111 7,217 % 3,939 % 4,405 % 4,942 % 3,911 % 3,628 % 112 7,199 % 3,942 % 4,403 % 4,935 % 3,914 % 3,633 % 113 7,181 % 3,944 % 4,401 % 4,928 % 3,916 % 3,638 % 114 7,163 % 3,946 % 4,399 % 4,922 % 3,919 % 3,643 % 115 7,146 % 3,948 % 4,397 % 4,916 % 3,921 % 3,648 % 116 7,129 % 3,950 % 4,396 % 4,910 % 3,924 % 3,653 % 117 7,113 % 3,953 % 4,394 % 4,903 % 3,926 % 3,657 % 118 7,096 % 3,955 % 4,392 % 4,898 % 3,928 % 3,662 % 119 7,080 % 3,957 % 4,391 % 4,892 % 3,931 % 3,666 % 120 7,064 % 3,959 % 4,389 % 4,886 % 3,933 % 3,671 % 121 7,049 % 3,961 % 4,388 % 4,880 % 3,935 % 3,675 % 122 7,034 % 3,963 % 4,386 % 4,875 % 3,937 % 3,680 % 123 7,019 % 3,965 % 4,385 % 4,869 % 3,939 % 3,684 % 124 7,004 % 3,967 % 4,383 % 4,864 % 3,942 % 3,688 % 125 6,989 % 3,968 % 4,382 % 4,858 % 3,944 % 3,692 % 126 6,975 % 3,970 % 4,380 % 4,853 % 3,946 % 3,696 % 127 6,961 % 3,972 % 4,379 % 4,848 % 3,948 % 3,700 % 128 6,947 % 3,974 % 4,377 % 4,843 % 3,950 % 3,704 % 129 6,933 % 3,976 % 4,376 % 4,838 % 3,952 % 3,708 % 130 6,920 % 3,977 % 4,375 % 4,833 % 3,953 % 3,712 % 131 6,907 % 3,979 % 4,373 % 4,828 % 3,955 % 3,715 % 132 6,894 % 3,981 % 4,372 % 4,823 % 3,957 % 3,719 % 133 6,881 % 3,982 % 4,371 % 4,819 % 3,959 % 3,723 % 134 6,868 % 3,984 % 4,369 % 4,814 % 3,961 % 3,726 % 135 6,856 % 3,986 % 4,368 % 4,809 % 3,963 % 3,730 % 136 6,843 % 3,987 % 4,367 % 4,805 % 3,964 % 3,733 % 137 6,831 % 3,989 % 4,366 % 4,801 % 3,966 % 3,736 % 138 6,819 % 3,990 % 4,364 % 4,796 % 3,968 % 3,740 % 139 6,808 % 3,992 % 4,363 % 4,792 % 3,969 % 3,743 % 140 6,796 % 3,993 % 4,362 % 4,788 % 3,971 % 3,746 % 141 6,785 % 3,995 % 4,361 % 4,783 % 3,973 % 3,750 % 142 6,773 % 3,996 % 4,360 % 4,779 % 3,974 % 3,753 % 143 6,762 % 3,998 % 4,359 % 4,775 % 3,976 % 3,756 % 144 6,751 % 3,999 % 4,358 % 4,771 % 3,977 % 3,759 % 145 6,741 % 4,000 % 4,357 % 4,767 % 3,979 % 3,762 % 146 6,730 % 4,002 % 4,355 % 4,763 % 3,980 % 3,765 % 147 6,720 % 4,003 % 4,354 % 4,760 % 3,982 % 3,768 % 148 6,709 % 4,004 % 4,353 % 4,756 % 3,983 % 3,771 % 149 6,699 % 4,006 % 4,352 % 4,752 % 3,985 % 3,774 % 150 6,689 % 4,007 % 4,351 % 4,748 % 3,986 % 3,777 % Term to maturity (in years) Turkish lira US dollar Yen 1 11,900 % 0,770 % 0,015 % 2 11,815 % 1,084 % 0,009 % 3 11,783 % 1,325 % 0,011 % 4 11,702 % 1,503 % 0,033 % 5 11,642 % 1,656 % 0,069 % 6 11,584 % 1,770 % 0,110 % 7 11,529 % 1,880 % 0,158 % 8 11,482 % 1,976 % 0,211 % 9 11,429 % 2,058 % 0,267 % 10 11,357 % 2,151 % 0,325 % 11 11,260 % 2,191 % 0,388 % 12 11,142 % 2,257 % 0,453 % 13 11,010 % 2,312 % 0,523 % 14 10,868 % 2,356 % 0,593 % 15 10,720 % 2,388 % 0,659 % 16 10,569 % 2,418 % 0,725 % 17 10,417 % 2,446 % 0,786 % 18 10,266 % 2,472 % 0,843 % 19 10,116 % 2,496 % 0,895 % 20 9,969 % 2,517 % 0,940 % 21 9,825 % 2,535 % 0,980 % 22 9,686 % 2,550 % 1,015 % 23 9,550 % 2,563 % 1,046 % 24 9,419 % 2,573 % 1,071 % 25 9,293 % 2,580 % 1,092 % 26 9,171 % 2,585 % 1,109 % 27 9,054 % 2,589 % 1,124 % 28 8,942 % 2,594 % 1,139 % 29 8,835 % 2,602 % 1,155 % 30 8,732 % 2,613 % 1,176 % 31 8,633 % 2,627 % 1,200 % 32 8,539 % 2,642 % 1,227 % 33 8,449 % 2,655 % 1,257 % 34 8,362 % 2,664 % 1,289 % 35 8,280 % 2,667 % 1,321 % 36 8,201 % 2,664 % 1,355 % 37 8,125 % 2,656 % 1,388 % 38 8,053 % 2,646 % 1,422 % 39 7,984 % 2,635 % 1,456 % 40 7,917 % 2,624 % 1,489 % 41 7,854 % 2,615 % 1,522 % 42 7,793 % 2,608 % 1,554 % 43 7,734 % 2,603 % 1,585 % 44 7,678 % 2,600 % 1,616 % 45 7,624 % 2,599 % 1,646 % 46 7,573 % 2,600 % 1,675 % 47 7,523 % 2,603 % 1,704 % 48 7,475 % 2,608 % 1,732 % 49 7,429 % 2,615 % 1,759 % 50 7,385 % 2,624 % 1,785 % 51 7,343 % 2,635 % 1,811 % 52 7,302 % 2,649 % 1,835 % 53 7,262 % 2,663 % 1,859 % 54 7,224 % 2,679 % 1,883 % 55 7,187 % 2,695 % 1,905 % 56 7,152 % 2,712 % 1,927 % 57 7,118 % 2,730 % 1,948 % 58 7,084 % 2,748 % 1,969 % 59 7,052 % 2,766 % 1,989 % 60 7,022 % 2,784 % 2,009 % 61 6,992 % 2,802 % 2,028 % 62 6,963 % 2,820 % 2,046 % 63 6,934 % 2,838 % 2,064 % 64 6,907 % 2,856 % 2,081 % 65 6,881 % 2,873 % 2,098 % 66 6,855 % 2,891 % 2,114 % 67 6,830 % 2,908 % 2,130 % 68 6,806 % 2,925 % 2,146 % 69 6,783 % 2,942 % 2,161 % 70 6,760 % 2,958 % 2,175 % 71 6,738 % 2,974 % 2,189 % 72 6,717 % 2,990 % 2,203 % 73 6,696 % 3,005 % 2,217 % 74 6,675 % 3,020 % 2,230 % 75 6,656 % 3,035 % 2,243 % 76 6,636 % 3,050 % 2,255 % 77 6,618 % 3,064 % 2,267 % 78 6,599 % 3,078 % 2,279 % 79 6,582 % 3,092 % 2,291 % 80 6,564 % 3,105 % 2,302 % 81 6,547 % 3,118 % 2,313 % 82 6,531 % 3,131 % 2,324 % 83 6,515 % 3,143 % 2,334 % 84 6,499 % 3,156 % 2,344 % 85 6,483 % 3,168 % 2,354 % 86 6,468 % 3,179 % 2,364 % 87 6,454 % 3,191 % 2,374 % 88 6,439 % 3,202 % 2,383 % 89 6,425 % 3,213 % 2,392 % 90 6,412 % 3,224 % 2,401 % 91 6,398 % 3,234 % 2,410 % 92 6,385 % 3,245 % 2,418 % 93 6,372 % 3,255 % 2,427 % 94 6,360 % 3,265 % 2,435 % 95 6,348 % 3,275 % 2,443 % 96 6,336 % 3,284 % 2,451 % 97 6,324 % 3,294 % 2,459 % 98 6,312 % 3,303 % 2,466 % 99 6,301 % 3,312 % 2,473 % 100 6,290 % 3,320 % 2,481 % 101 6,279 % 3,329 % 2,488 % 102 6,268 % 3,338 % 2,495 % 103 6,258 % 3,346 % 2,502 % 104 6,248 % 3,354 % 2,508 % 105 6,238 % 3,362 % 2,515 % 106 6,228 % 3,370 % 2,521 % 107 6,218 % 3,378 % 2,528 % 108 6,209 % 3,385 % 2,534 % 109 6,200 % 3,393 % 2,540 % 110 6,190 % 3,400 % 2,546 % 111 6,181 % 3,407 % 2,552 % 112 6,173 % 3,414 % 2,558 % 113 6,164 % 3,421 % 2,563 % 114 6,155 % 3,428 % 2,569 % 115 6,147 % 3,435 % 2,574 % 116 6,139 % 3,441 % 2,580 % 117 6,131 % 3,448 % 2,585 % 118 6,123 % 3,454 % 2,590 % 119 6,115 % 3,460 % 2,595 % 120 6,108 % 3,466 % 2,600 % 121 6,100 % 3,472 % 2,605 % 122 6,093 % 3,478 % 2,610 % 123 6,085 % 3,484 % 2,615 % 124 6,078 % 3,490 % 2,620 % 125 6,071 % 3,496 % 2,624 % 126 6,064 % 3,501 % 2,629 % 127 6,057 % 3,507 % 2,633 % 128 6,051 % 3,512 % 2,638 % 129 6,044 % 3,517 % 2,642 % 130 6,037 % 3,523 % 2,646 % 131 6,031 % 3,528 % 2,650 % 132 6,025 % 3,533 % 2,655 % 133 6,018 % 3,538 % 2,659 % 134 6,012 % 3,543 % 2,663 % 135 6,006 % 3,548 % 2,667 % 136 6,000 % 3,552 % 2,671 % 137 5,994 % 3,557 % 2,674 % 138 5,989 % 3,562 % 2,678 % 139 5,983 % 3,566 % 2,682 % 140 5,977 % 3,571 % 2,686 % 141 5,972 % 3,575 % 2,689 % 142 5,966 % 3,580 % 2,693 % 143 5,961 % 3,584 % 2,696 % 144 5,956 % 3,588 % 2,700 % 145 5,950 % 3,592 % 2,703 % 146 5,945 % 3,597 % 2,707 % 147 5,940 % 3,601 % 2,710 % 148 5,935 % 3,605 % 2,713 % 149 5,930 % 3,609 % 2,717 % 150 5,925 % 3,613 % 2,720 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 35 5 2 438 2 2 0 0 43 5 2 260 1 3 0 2 49 5 4 224 1 4 0 4 52 5 6 196 1 5 1 5 57 5 7 177 0 6 2 6 59 6 9 174 0 7 3 7 62 6 11 170 0 8 4 8 64 5 14 176 0 9 4 9 65 5 15 178 0 10 4 9 68 6 16 181 1 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 438 4 19 2 0 0 0 0 260 4 27 3 2 0 0 0 228 4 29 4 4 0 0 0 196 4 31 5 5 0 0 0 177 4 32 6 6 0 0 0 174 4 33 7 7 0 0 0 170 4 33 8 8 1 2 0 176 2 34 9 9 1 3 0 178 0 35 10 9 1 3 0 181 4 35 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Portugal 1 6 6 6 0 19 0 28 2 14 13 13 0 27 0 46 3 18 16 16 0 29 0 51 4 21 18 18 0 31 0 51 5 22 20 20 0 32 0 54 6 23 22 22 0 33 0 56 7 24 23 23 0 33 0 56 8 26 24 24 2 34 0 55 9 27 25 25 3 35 1 51 10 28 26 26 3 35 1 50 Duration (in years) Rumania Slovakia Slovenia Spain Sweden United Kingdom Liechtenstein 1 10 14 22 6 0 0 0 2 19 19 25 13 0 0 0 3 22 21 30 16 0 0 0 4 23 23 35 18 0 0 0 5 25 24 38 20 0 0 0 6 26 26 42 22 0 0 0 7 28 27 43 23 0 0 0 8 30 28 44 24 0 0 0 9 31 28 45 25 0 0 0 10 29 28 45 26 0 0 0 Duration (in years) Norway Australia Brazil Canada Chile China Colombia 1 0 0 12 0 17 0 9 2 0 0 12 0 19 0 17 3 0 0 12 0 18 1 29 4 0 0 12 0 17 2 38 5 0 0 12 0 16 2 40 6 0 0 12 0 15 3 43 7 0 0 12 0 14 4 46 8 0 0 12 0 15 8 43 9 0 0 12 0 16 5 40 10 0 0 12 0 13 5 43 Duration (in years) Hong Kong India Japan Malaysia Mexico New Zealand Russia 1 0 9 0 0 10 0 0 2 0 9 0 0 10 0 0 3 0 9 0 0 10 0 0 4 0 9 0 0 10 0 1 5 0 9 0 0 10 0 3 6 0 9 0 0 10 0 6 7 0 9 0 0 10 0 9 8 0 9 0 0 10 0 14 9 0 9 1 0 10 0 20 10 0 9 1 0 10 0 20 Duration (in years) Singapore South Africa South Korea Thailand Taiwan United States 1 0 2 10 0 4 0 2 0 6 13 0 4 0 3 0 6 13 0 4 0 4 0 5 15 0 4 0 5 0 4 16 0 4 0 6 0 4 16 0 4 0 7 0 6 16 0 4 0 8 0 7 16 0 4 0 9 0 7 16 0 4 0 10 0 8 16 0 4 0 2. Exposures to financial institutions 2.1. Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 22 49 132 246 603 1 340 2 6 22 49 132 246 603 1 075 3 7 24 50 123 242 599 873 4 8 27 52 125 241 598 720 5 9 29 58 127 240 598 602 6 11 32 61 131 240 598 598 7 12 34 63 133 240 598 598 8 12 35 62 131 240 598 598 9 12 36 62 129 240 598 598 10 13 37 62 129 240 598 598 11 13 38 62 129 240 598 598 12 14 39 62 129 240 598 598 13 14 39 62 129 240 598 598 14 14 40 62 129 240 598 598 15 14 40 62 129 240 598 598 16 14 40 62 129 240 598 598 17 14 39 62 129 240 598 598 18 14 39 62 129 240 598 598 19 14 40 62 129 240 598 598 20 15 40 62 129 240 598 598 21 15 40 62 129 240 598 598 22 15 40 62 129 240 598 598 23 16 40 62 129 240 598 598 24 16 40 62 129 240 598 598 25 18 40 62 129 240 598 598 26 18 40 62 129 240 598 598 27 19 40 62 129 240 598 598 28 19 40 62 129 240 598 598 29 19 40 62 129 240 598 598 30 21 40 62 129 240 598 598 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 53 136 250 607 1 347 2 12 28 55 139 252 609 1 082 3 13 31 57 130 249 606 879 4 15 33 59 131 247 605 724 5 16 36 64 134 247 604 605 6 17 38 67 137 246 604 604 7 17 40 68 138 246 603 603 8 17 40 67 136 245 603 603 9 17 40 67 134 245 603 603 10 17 41 66 133 245 602 602 11 17 41 66 133 244 602 602 12 17 42 66 132 244 601 601 13 16 42 65 132 243 601 601 14 16 42 64 131 242 600 600 15 16 41 64 131 242 600 600 16 15 40 63 130 241 599 599 17 15 40 63 130 241 599 599 18 14 40 63 129 241 598 598 19 14 40 63 129 241 598 598 20 15 40 63 130 241 599 599 21 15 41 63 130 241 599 599 22 15 41 64 130 242 599 599 23 16 41 64 130 242 599 599 24 16 41 64 131 242 600 600 25 18 41 64 131 242 600 600 26 18 41 64 131 242 600 600 27 19 41 64 131 242 600 600 28 19 41 64 131 242 600 600 29 20 41 64 131 242 600 600 30 21 41 64 131 242 600 600 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 22 49 132 245 603 1 340 2 5 22 49 132 245 603 1 075 3 6 24 50 123 242 599 873 4 8 26 52 124 240 598 720 5 9 29 58 127 240 598 602 6 11 32 61 131 240 598 598 7 12 34 63 133 240 598 598 8 12 35 62 130 240 598 598 9 12 35 62 129 240 598 598 10 12 37 62 129 240 598 598 11 13 38 62 129 240 598 598 12 13 38 62 129 240 598 598 13 14 39 62 129 240 598 598 14 14 39 62 129 240 598 598 15 14 39 62 129 240 598 598 16 14 39 62 129 240 598 598 17 14 39 62 129 240 598 598 18 14 39 62 129 240 598 598 19 14 39 62 129 240 598 598 20 15 39 62 129 240 598 598 21 15 39 62 129 240 598 598 22 15 39 62 129 240 598 598 23 16 39 62 129 240 598 598 24 16 39 62 129 240 598 598 25 18 39 62 129 240 598 598 26 18 39 62 129 240 598 598 27 19 39 62 129 240 598 598 28 19 39 62 129 240 598 598 29 19 39 62 129 240 598 598 30 21 39 62 129 240 598 598 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 90 106 133 216 329 687 1 365 2 84 100 127 211 324 682 1 105 3 88 105 131 204 323 680 902 4 86 104 130 202 318 676 744 5 84 104 132 202 315 673 673 6 83 104 133 203 312 670 670 7 81 103 132 202 310 667 667 8 79 102 130 198 308 666 666 9 78 102 128 195 307 664 664 10 74 99 124 191 302 660 660 11 72 96 121 188 299 657 657 12 70 96 119 186 297 655 655 13 70 95 118 185 296 654 654 14 69 95 118 184 296 653 653 15 69 94 117 184 295 653 653 16 68 94 116 183 294 652 652 17 67 93 116 182 294 651 651 18 67 92 115 182 293 651 651 19 66 91 114 181 292 650 650 20 65 90 113 180 291 649 649 21 64 90 113 179 291 648 648 22 63 89 112 178 290 647 647 23 62 88 111 177 289 646 646 24 61 87 110 176 288 645 645 25 60 86 109 175 286 644 644 26 59 85 107 174 285 643 643 27 58 84 106 173 284 642 642 28 57 82 105 172 283 641 641 29 56 81 104 171 282 640 640 30 55 80 103 170 281 639 639 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 53 137 250 607 1 335 2 12 28 55 138 252 609 1 073 3 14 31 57 131 249 606 873 4 16 34 60 132 248 606 721 5 17 37 66 135 248 606 606 6 18 39 69 139 248 605 605 7 19 41 70 140 247 605 605 8 18 41 69 137 247 604 604 9 18 42 68 135 246 604 604 10 18 42 68 134 246 603 603 11 18 43 67 134 245 603 603 12 18 43 67 133 245 602 602 13 18 43 66 133 244 602 602 14 17 43 66 132 244 601 601 15 17 42 65 132 243 601 601 16 16 42 65 131 242 600 600 17 16 41 64 131 242 600 600 18 16 41 64 131 242 600 600 19 16 41 64 131 242 600 600 20 16 42 64 131 242 600 600 21 16 42 65 131 243 600 600 22 17 42 65 132 243 601 601 23 17 42 65 132 243 601 601 24 17 42 65 132 243 601 601 25 18 42 65 132 243 601 601 26 18 42 65 132 243 601 601 27 19 42 65 132 243 601 601 28 19 42 65 132 243 601 601 29 21 42 65 132 243 601 601 30 21 42 65 132 243 601 601 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 70 97 180 294 651 1 391 2 57 73 101 184 297 655 1 120 3 63 80 106 179 298 655 913 4 66 85 111 183 299 656 754 5 68 88 116 186 299 657 657 6 69 90 120 190 299 656 656 7 69 92 120 190 298 655 655 8 68 91 118 187 296 654 654 9 66 90 116 184 295 652 652 10 65 89 115 182 293 651 651 11 64 89 113 180 291 649 649 12 63 88 112 178 290 647 647 13 61 87 110 176 288 645 645 14 60 86 108 175 286 644 644 15 59 84 107 174 285 643 643 16 58 83 106 172 284 641 641 17 56 82 105 171 283 640 640 18 56 81 104 171 282 640 640 19 55 80 103 170 281 639 639 20 54 80 103 169 280 638 638 21 53 79 102 168 280 637 637 22 53 78 101 168 279 637 637 23 52 77 100 167 278 636 636 24 51 76 99 166 277 635 635 25 50 76 98 165 276 634 634 26 49 75 98 164 276 633 633 27 48 74 97 163 275 632 632 28 48 73 96 162 274 631 631 29 47 72 95 162 273 631 631 30 46 71 94 161 272 630 630 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 21 48 131 245 602 1 339 2 5 21 48 131 245 602 1 074 3 6 23 49 122 241 598 873 4 7 26 52 124 240 597 719 5 9 29 57 126 239 597 602 6 10 31 60 130 239 597 597 7 11 33 62 132 239 597 597 8 11 34 61 130 239 597 597 9 11 35 61 128 239 597 597 10 12 36 61 128 239 597 597 11 12 37 61 128 239 597 597 12 13 38 61 128 239 597 597 13 13 38 62 128 239 597 597 14 13 39 62 128 239 597 597 15 13 39 61 128 239 597 597 16 13 39 61 128 239 597 597 17 13 39 61 128 239 597 597 18 13 39 61 128 239 597 597 19 13 39 61 128 239 597 597 20 15 39 61 128 239 597 597 21 15 39 62 128 239 597 597 22 15 39 62 128 239 597 597 23 16 39 62 128 239 597 597 24 16 39 62 128 239 597 597 25 18 39 62 128 240 597 597 26 18 39 62 128 240 597 597 27 19 39 62 128 240 597 597 28 19 39 62 128 240 597 597 29 19 39 62 128 240 597 597 30 21 39 62 128 240 597 597 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 59 163 264 621 1 359 2 7 25 59 163 264 621 1 093 3 8 27 58 146 260 617 890 4 9 30 60 133 258 615 734 5 10 31 60 119 257 614 614 6 13 35 63 110 255 613 613 7 15 37 63 101 254 612 612 8 15 38 61 93 253 611 611 9 17 45 64 87 252 610 610 10 16 44 61 82 251 609 609 11 15 43 59 81 250 608 608 12 15 43 59 82 250 607 607 13 15 43 59 82 249 606 606 14 15 43 59 82 248 606 606 15 15 43 59 82 247 605 605 16 15 43 59 82 246 603 603 17 15 43 59 82 245 602 602 18 15 43 59 82 244 602 602 19 15 43 59 82 244 602 602 20 15 43 59 82 245 602 602 21 15 43 59 82 245 603 603 22 16 43 59 82 245 602 602 23 16 43 59 82 244 602 602 24 16 43 59 82 244 602 602 25 18 43 59 82 244 601 601 26 18 43 59 82 243 601 601 27 19 43 59 82 243 600 600 28 19 43 59 82 242 600 600 29 20 43 59 82 242 600 600 30 21 43 59 82 242 599 599 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 91 107 135 218 331 689 1 364 2 88 104 131 215 328 685 1 100 3 86 103 129 203 321 679 897 4 84 103 129 201 317 674 742 5 82 102 131 200 313 671 671 6 81 102 132 202 311 668 668 7 79 101 130 200 307 665 665 8 76 99 126 195 305 662 662 9 74 97 124 191 302 660 660 10 72 96 122 189 300 658 658 11 71 95 120 187 298 656 656 12 69 94 118 185 296 654 654 13 68 93 116 183 294 652 652 14 66 92 115 181 293 650 650 15 65 90 113 180 291 649 649 16 64 89 112 179 290 648 648 17 62 88 111 177 289 646 646 18 61 87 110 176 288 645 645 19 60 86 109 175 287 644 644 20 59 85 108 174 286 643 643 21 59 84 107 174 285 643 643 22 58 83 106 173 284 642 642 23 57 82 105 172 283 641 641 24 56 81 104 171 282 640 640 25 55 80 103 170 281 639 639 26 54 79 102 169 280 638 638 27 53 78 101 168 279 637 637 28 52 77 100 167 278 636 636 29 51 76 99 166 277 635 635 30 50 75 98 165 276 634 634 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 62 78 105 189 302 660 1 373 2 60 76 104 187 300 658 1 104 3 60 77 103 176 295 652 898 4 59 78 104 176 292 649 741 5 58 78 107 176 289 647 647 6 57 78 108 178 287 644 644 7 57 79 108 178 285 643 643 8 55 78 105 173 283 641 641 9 53 77 103 170 281 639 639 10 52 76 102 169 280 638 638 11 52 76 101 168 279 637 637 12 51 76 100 167 278 636 636 13 51 76 99 166 277 635 635 14 50 76 99 165 277 634 634 15 50 75 98 164 276 633 633 16 48 74 97 163 275 632 632 17 48 73 96 163 274 632 632 18 47 72 95 162 273 631 631 19 46 72 95 161 273 630 630 20 46 72 95 161 272 630 630 21 46 71 94 161 272 630 630 22 45 71 94 160 272 629 629 23 45 70 93 160 271 629 629 24 44 70 93 159 271 628 628 25 44 69 92 159 270 628 628 26 43 69 91 158 269 627 627 27 42 68 91 157 269 626 626 28 42 67 90 157 268 626 626 29 41 67 89 156 267 625 625 30 41 66 89 155 267 624 624 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 47 74 157 271 628 1 360 2 31 47 75 158 271 629 1 091 3 31 49 74 148 266 624 886 4 31 50 76 148 264 622 731 5 32 52 80 150 263 621 621 6 32 54 83 153 262 620 620 7 33 55 84 154 261 619 619 8 32 55 82 151 260 618 618 9 31 55 81 148 260 617 617 10 31 55 81 147 259 617 617 11 31 56 80 147 258 616 616 12 30 56 79 146 257 615 615 13 30 55 78 145 256 614 614 14 29 55 78 144 256 613 613 15 29 54 77 143 255 612 612 16 27 53 76 142 254 611 611 17 27 52 75 142 253 611 611 18 26 52 75 141 253 610 610 19 26 51 74 141 252 610 610 20 26 51 74 141 252 610 610 21 26 51 74 141 252 610 610 22 26 51 74 141 252 610 610 23 26 51 74 141 252 610 610 24 26 51 74 141 252 610 610 25 25 51 74 140 252 609 609 26 25 51 74 140 251 609 609 27 25 50 73 140 251 609 609 28 25 50 73 140 251 609 609 29 24 50 73 139 251 608 608 30 24 50 73 139 250 608 608 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 28 111 224 582 1 327 2 1 6 29 112 225 583 1 065 3 2 6 30 103 222 579 865 4 2 8 32 105 221 578 713 5 4 9 38 107 220 578 596 6 4 12 41 111 220 578 578 7 4 14 43 113 220 578 578 8 6 15 42 111 220 578 578 9 6 16 42 109 220 578 578 10 7 17 42 109 220 578 578 11 8 19 44 110 222 579 579 12 9 18 42 109 220 578 578 13 9 20 43 110 221 579 579 14 10 20 43 110 221 579 579 15 10 19 42 108 220 577 577 16 12 18 41 107 219 576 576 17 12 19 41 107 219 576 576 18 13 19 41 107 219 576 576 19 13 21 41 108 219 577 577 20 13 21 42 109 220 578 578 21 15 22 43 109 220 578 578 22 15 24 43 109 221 578 578 23 16 24 43 109 221 578 578 24 16 25 44 109 221 578 578 25 18 25 45 109 221 578 578 26 18 27 46 109 221 578 578 27 18 28 47 109 221 578 578 28 19 28 49 109 221 578 578 29 19 29 51 109 221 578 578 30 21 29 52 109 221 578 578 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 63 91 174 287 645 1 387 2 47 63 91 174 287 645 1 112 3 48 65 91 164 283 640 903 4 48 67 93 165 281 638 744 5 49 68 97 166 279 637 637 6 49 70 99 169 278 636 636 7 49 71 100 170 277 635 635 8 47 70 98 166 276 634 634 9 47 70 97 164 275 633 633 10 46 70 96 163 274 632 632 11 46 71 95 162 273 631 631 12 45 70 94 161 272 630 630 13 45 70 94 160 271 629 629 14 45 70 93 159 271 628 628 15 44 69 92 159 270 628 628 16 43 68 91 158 269 627 627 17 42 68 90 157 268 626 626 18 41 67 90 156 268 625 625 19 41 66 89 156 267 625 625 20 41 66 89 156 267 625 625 21 41 66 89 156 267 625 625 22 40 66 89 155 267 624 624 23 40 65 88 155 266 624 624 24 39 65 88 154 266 623 623 25 39 64 87 154 265 623 623 26 38 64 87 153 265 622 622 27 38 63 86 153 264 622 622 28 37 63 86 152 263 621 621 29 37 62 85 152 263 621 621 30 36 62 84 151 262 620 620 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 13 29 57 140 253 611 1 370 2 18 34 61 144 258 615 1 100 3 22 40 65 139 257 615 894 4 26 45 71 143 259 616 738 5 29 49 77 147 260 618 618 6 28 49 79 149 258 615 615 7 34 56 84 155 262 619 619 8 32 55 82 151 260 618 618 9 33 57 83 150 261 619 619 10 35 59 85 152 263 621 621 11 37 62 86 153 264 622 622 12 38 63 87 154 265 623 623 13 39 65 88 154 266 623 623 14 40 65 88 155 266 624 624 15 40 65 88 155 266 624 624 16 39 65 88 154 266 623 623 17 39 65 88 154 266 623 623 18 38 64 87 153 265 622 622 19 38 63 86 153 264 622 622 20 38 63 86 153 264 622 622 21 38 63 86 153 264 622 622 22 38 63 86 153 264 622 622 23 37 63 86 152 264 621 621 24 37 62 85 152 263 621 621 25 36 62 85 151 263 620 620 26 36 61 84 151 262 620 620 27 35 61 84 150 262 619 619 28 35 60 83 150 261 619 619 29 34 60 83 149 261 618 618 30 34 59 82 149 260 618 618 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 12 28 56 139 252 610 1 357 2 14 30 57 140 254 611 1 089 3 16 33 59 133 251 608 885 4 18 36 62 134 250 608 729 5 19 39 68 137 250 608 610 6 21 42 71 141 250 608 608 7 22 44 73 143 251 608 608 8 22 45 72 141 251 608 608 9 22 46 72 140 251 608 608 10 23 47 73 140 251 609 609 11 24 49 73 140 251 609 609 12 25 50 73 140 251 609 609 13 25 50 74 140 252 609 609 14 26 51 74 140 252 609 609 15 26 51 74 140 252 609 609 16 25 51 74 140 252 609 609 17 25 51 74 140 252 609 609 18 25 51 74 140 252 609 609 19 25 51 74 140 252 609 609 20 25 51 74 140 252 609 609 21 26 51 74 140 252 609 609 22 25 51 74 140 252 609 609 23 25 51 74 140 252 609 609 24 25 50 73 140 251 609 609 25 25 50 73 140 251 609 609 26 24 50 73 139 251 608 608 27 24 50 72 139 250 608 608 28 24 49 72 139 250 608 608 29 24 49 72 138 250 607 607 30 23 49 72 138 250 607 607 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 49 65 92 175 289 646 1 425 2 52 68 95 178 292 649 1 146 3 56 73 99 172 291 648 932 4 58 77 103 175 291 648 768 5 60 80 108 178 291 648 648 6 62 83 112 182 291 649 649 7 63 85 113 184 291 648 648 8 62 85 112 181 290 648 648 9 62 85 112 179 290 648 648 10 62 86 112 179 290 648 648 11 62 87 112 178 290 647 647 12 62 87 111 177 289 646 646 13 62 87 110 177 288 646 646 14 61 86 109 176 287 645 645 15 60 85 108 175 286 644 644 16 59 84 107 174 285 643 643 17 58 84 106 173 284 642 642 18 57 83 106 172 284 641 641 19 57 82 105 171 283 640 640 20 56 81 104 171 282 640 640 21 55 81 103 170 281 639 639 22 54 80 103 169 281 638 638 23 53 79 102 168 280 637 637 24 53 78 101 167 279 636 636 25 52 77 100 167 278 636 636 26 51 76 99 166 277 635 635 27 50 75 98 165 276 634 634 28 49 74 97 164 275 633 633 29 48 74 96 163 274 632 632 30 47 73 96 162 274 631 631 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 80 96 123 207 320 678 1 439 2 84 100 128 211 324 682 1 156 3 85 103 129 202 321 678 940 4 86 104 130 202 318 676 775 5 89 109 137 207 320 678 678 6 91 112 141 211 320 678 678 7 92 114 143 213 321 678 678 8 93 116 143 212 322 679 679 9 94 117 144 211 322 680 680 10 94 119 144 211 322 680 680 11 94 119 144 210 322 679 679 12 94 119 143 209 321 678 678 13 93 118 141 208 319 677 677 14 92 117 140 206 318 675 675 15 90 115 138 205 316 674 674 16 88 114 137 203 315 672 672 17 87 112 135 202 313 671 671 18 86 111 134 201 312 670 670 19 84 110 133 199 311 668 668 20 83 108 131 198 309 667 667 21 82 107 130 196 308 665 665 22 80 106 128 195 306 664 664 23 79 104 127 193 305 662 662 24 77 102 125 192 303 661 661 25 75 101 124 190 302 659 659 26 74 99 122 189 300 658 658 27 72 98 121 187 299 656 656 28 71 96 119 186 297 655 655 29 69 95 118 184 296 653 653 30 68 93 116 183 294 652 652 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 21 48 132 245 603 1 353 2 8 25 52 135 248 606 1 090 3 12 29 55 129 247 605 886 4 15 34 60 132 248 605 731 5 18 38 67 136 249 607 612 6 20 41 71 141 250 608 608 7 22 44 73 143 250 608 608 8 22 45 72 141 251 608 608 9 22 46 72 140 251 608 608 10 23 47 73 139 251 608 608 11 24 48 73 139 251 608 608 12 24 49 73 139 251 608 608 13 24 49 72 139 250 608 608 14 23 49 71 138 249 607 607 15 22 48 71 137 249 606 606 16 21 47 70 136 248 605 605 17 21 46 69 136 247 605 605 18 20 46 69 135 247 604 604 19 20 45 68 135 246 604 604 20 20 46 69 135 247 604 604 21 20 46 69 135 247 604 604 22 20 46 69 135 247 604 604 23 20 46 69 135 247 604 604 24 20 46 69 135 247 604 604 25 20 46 69 135 247 604 604 26 20 46 68 135 246 604 604 27 20 45 68 135 246 604 604 28 20 45 68 135 246 604 604 29 20 45 68 135 246 604 604 30 21 45 68 134 246 603 603 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 90 106 134 217 330 688 1 498 2 90 107 134 217 330 688 1 204 3 91 109 134 208 326 684 979 4 92 111 137 209 325 682 807 5 93 113 141 211 324 682 682 6 93 115 144 214 323 681 681 7 94 117 145 215 323 680 680 8 94 117 144 213 322 680 680 9 93 117 143 210 321 679 679 10 92 116 142 208 320 677 677 11 91 115 140 207 318 676 676 12 89 114 138 205 316 674 674 13 88 113 136 203 314 672 672 14 86 111 134 201 312 670 670 15 84 110 132 199 310 668 668 16 82 107 130 197 308 666 666 17 80 106 129 195 306 664 664 18 79 104 127 193 305 662 662 19 77 103 125 192 303 661 661 20 76 102 125 191 302 660 660 21 75 101 124 190 302 659 659 22 74 100 123 189 300 658 658 23 73 99 121 188 299 657 657 24 72 97 120 187 298 656 656 25 71 96 119 186 297 655 655 26 70 95 118 185 296 654 654 27 69 94 117 184 295 653 653 28 68 93 116 183 294 652 652 29 67 92 115 182 293 651 651 30 66 91 114 181 292 650 650 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 365 381 409 492 605 963 1 415 2 75 91 118 202 315 672 1 142 3 79 96 122 196 314 671 934 4 83 101 127 199 315 673 773 5 86 106 134 203 317 674 674 6 88 109 138 208 317 675 675 7 89 112 140 210 318 675 675 8 90 113 141 209 319 676 676 9 91 114 141 208 319 677 677 10 91 115 141 207 319 676 676 11 91 116 141 207 319 676 676 12 92 117 141 207 319 676 676 13 93 118 141 208 319 677 677 14 93 119 142 208 320 677 677 15 94 120 142 209 320 678 678 16 95 121 143 210 321 679 679 17 96 122 145 211 322 680 680 18 97 123 146 212 324 681 681 19 98 124 147 213 325 682 682 20 99 124 147 214 325 683 683 21 99 125 148 214 326 683 683 22 99 125 148 214 325 683 683 23 99 124 147 214 325 683 683 24 98 124 146 213 324 682 682 25 97 123 145 212 323 681 681 26 96 122 144 211 322 680 680 27 95 120 143 210 321 679 679 28 94 119 142 209 320 678 678 29 92 118 141 207 319 676 676 30 91 117 139 206 317 675 675 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 9 37 120 233 591 1 349 2 1 9 37 120 233 591 1 083 3 2 11 37 111 229 586 880 4 2 13 39 111 227 585 725 5 4 15 43 113 226 584 606 6 4 17 46 116 225 583 583 7 5 19 47 117 225 582 582 8 6 18 46 114 224 581 581 9 6 18 45 112 223 580 580 10 7 19 44 111 222 580 580 11 8 20 44 111 222 580 580 12 9 21 44 111 222 580 580 13 9 21 44 111 222 580 580 14 10 22 44 111 222 580 580 15 11 22 45 111 223 580 580 16 12 22 45 111 222 580 580 17 12 22 45 111 223 580 580 18 13 22 45 112 223 581 581 19 13 23 46 112 224 581 581 20 15 24 47 113 225 582 582 21 15 25 48 114 226 583 583 22 15 25 48 115 226 584 584 23 16 26 49 116 227 585 585 24 16 27 50 116 228 585 585 25 18 27 50 117 228 586 586 26 18 28 50 117 228 586 586 27 19 28 51 117 229 586 586 28 19 28 51 118 229 587 587 29 20 29 52 118 230 587 587 30 21 31 53 119 230 588 588 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 70 97 180 294 651 1 395 2 55 71 98 181 295 652 1 120 3 55 73 99 172 291 648 911 4 56 75 100 173 288 646 751 5 56 76 105 174 287 645 645 6 57 78 108 178 287 644 644 7 57 79 108 178 285 643 643 8 56 79 106 175 284 642 642 9 55 79 105 173 284 641 641 10 54 79 104 171 282 640 640 11 53 78 103 169 280 638 638 12 52 77 101 167 279 636 636 13 51 76 99 166 277 635 635 14 49 75 97 164 275 633 633 15 48 73 96 162 274 631 631 16 46 71 94 161 272 630 630 17 44 70 93 159 271 628 628 18 43 69 91 158 269 627 627 19 42 68 90 157 268 626 626 20 41 67 90 156 268 625 625 21 41 66 89 156 267 625 625 22 40 66 89 155 267 624 624 23 40 65 88 154 266 623 623 24 39 64 87 154 265 623 623 25 38 64 86 153 264 622 622 26 37 63 86 152 264 621 621 27 37 62 85 152 263 621 621 28 36 62 84 151 262 620 620 29 35 61 84 150 262 619 619 30 35 60 83 150 261 619 619 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 113 129 156 239 353 710 1 502 2 114 130 157 241 354 711 1 216 3 116 134 159 233 351 709 992 4 118 137 163 235 351 708 820 5 120 140 168 237 351 708 708 6 121 142 171 241 350 708 708 7 121 143 172 242 349 707 707 8 120 143 170 239 349 706 706 9 119 143 169 236 348 705 705 10 119 143 168 235 346 704 704 11 117 142 167 233 345 702 702 12 116 141 165 231 343 700 700 13 114 139 163 229 340 698 698 14 112 137 160 227 338 696 696 15 109 135 158 224 336 693 693 16 107 132 155 222 333 691 691 17 104 130 153 219 331 688 688 18 102 127 150 217 328 686 686 19 100 125 148 215 326 684 684 20 98 124 146 213 324 682 682 21 96 122 145 211 323 680 680 22 95 120 143 210 321 679 679 23 93 118 141 208 319 677 677 24 91 117 139 206 317 675 675 25 89 115 138 204 316 673 673 26 88 113 136 203 314 672 672 27 86 112 134 201 312 670 670 28 84 110 133 199 311 668 668 29 83 108 131 198 309 667 667 30 81 107 130 196 308 665 665 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 172 188 216 299 412 770 1 686 2 182 198 225 309 422 780 1 366 3 187 204 230 304 422 780 1112 4 189 208 234 306 422 779 919 5 190 210 238 308 421 779 779 6 190 211 240 310 419 777 777 7 189 212 240 310 418 775 775 8 188 211 238 306 416 774 774 9 186 210 236 303 414 772 772 10 185 209 235 302 413 771 771 11 184 208 233 300 411 769 769 12 182 207 230 297 408 766 766 13 179 204 227 294 405 763 763 14 176 201 224 291 402 760 760 15 173 198 221 288 399 757 757 16 169 195 218 284 396 753 753 17 166 192 214 281 392 750 750 18 163 188 211 278 389 747 747 19 160 185 208 275 386 744 744 20 157 182 205 272 383 741 741 21 154 179 202 269 380 738 738 22 150 176 199 265 377 734 734 23 147 173 196 262 374 731 731 24 144 170 193 259 371 728 728 25 141 167 189 256 367 725 725 26 138 164 186 253 364 722 722 27 135 161 183 250 361 719 719 28 132 158 181 247 359 716 716 29 130 155 178 244 356 713 713 30 127 152 175 242 353 711 711 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 41 68 152 265 623 1 386 2 26 42 69 153 266 624 1 112 3 27 45 70 144 262 620 903 4 28 47 73 145 261 618 744 5 29 49 77 147 260 618 622 6 30 51 80 150 259 617 617 7 30 52 81 151 258 616 616 8 29 52 79 148 257 615 615 9 28 52 78 145 256 614 614 10 28 52 77 144 256 613 613 11 28 52 77 144 255 613 613 12 27 53 76 143 254 612 612 13 27 53 76 142 254 611 611 14 27 52 75 142 253 611 611 15 27 52 75 142 253 611 611 16 26 52 75 141 253 610 610 17 26 52 75 141 253 610 610 18 26 52 75 141 253 610 610 19 27 52 75 141 253 610 610 20 27 52 75 142 253 611 611 21 27 52 75 142 253 611 611 22 27 52 75 142 253 611 611 23 27 52 75 142 253 611 611 24 27 52 75 142 253 611 611 25 26 52 75 141 253 610 610 26 26 52 75 141 253 610 610 27 26 52 74 141 252 610 610 28 26 51 74 141 252 610 610 29 26 51 74 141 252 610 610 30 25 51 74 140 252 609 609 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 20 36 63 147 260 618 1 419 2 22 38 65 149 262 620 1 140 3 25 42 68 142 260 617 926 4 28 46 72 144 260 618 763 5 30 50 78 148 261 619 637 6 32 53 82 152 261 619 619 7 34 56 85 155 262 620 620 8 34 57 84 152 262 620 620 9 34 58 84 151 262 620 620 10 35 59 85 151 263 620 620 11 36 61 85 152 263 621 621 12 37 62 86 152 264 621 621 13 37 62 86 152 264 621 621 14 37 63 85 152 263 621 621 15 37 62 85 152 263 621 621 16 36 62 85 151 263 620 620 17 36 62 85 151 263 620 620 18 36 62 85 151 263 620 620 19 36 62 85 151 263 620 620 20 37 62 85 152 263 621 621 21 37 62 85 152 263 621 621 22 37 62 85 152 263 621 621 23 37 62 85 152 263 621 621 24 36 62 85 151 263 620 620 25 36 62 85 151 262 620 620 26 36 61 84 151 262 620 620 27 35 61 84 150 262 619 619 28 35 60 83 150 261 619 619 29 35 60 83 149 261 618 618 30 34 60 82 149 260 618 618 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 120 136 163 247 360 718 1 588 2 119 135 163 246 359 717 1 268 3 120 137 163 236 355 712 1 036 4 120 139 165 237 353 710 850 5 121 141 170 239 352 710 710 6 121 142 172 242 351 708 708 7 122 144 172 243 350 707 707 8 121 144 171 240 349 707 707 9 120 143 170 237 348 706 706 10 120 144 169 236 348 705 705 11 120 144 169 236 347 705 705 12 119 144 168 235 346 704 704 13 118 144 167 234 345 703 703 14 117 143 166 232 344 701 701 15 115 141 164 230 342 699 699 16 113 139 161 228 339 697 697 17 110 136 159 225 337 694 694 18 108 133 156 223 334 692 692 19 106 131 154 221 332 690 690 20 104 129 152 219 330 688 688 21 101 127 150 216 328 685 685 22 99 125 148 214 326 683 683 23 97 123 145 212 323 681 681 24 95 120 143 210 321 679 679 25 93 118 141 208 319 677 677 26 91 116 139 206 317 675 675 27 89 114 137 204 315 673 673 28 87 112 135 202 313 671 671 29 85 110 133 200 311 669 669 30 83 108 131 198 309 667 667 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 7 35 118 231 589 1 376 2 1 9 37 120 233 591 1 107 3 2 13 39 113 231 588 900 4 2 17 43 115 231 589 743 5 4 21 49 119 232 589 621 6 4 24 53 123 232 590 590 7 5 27 55 125 233 590 590 8 6 27 55 123 233 591 591 9 6 28 55 122 233 590 590 10 7 29 55 121 233 590 590 11 8 30 55 121 233 590 590 12 9 31 54 121 232 590 590 13 9 31 54 121 232 590 590 14 10 31 54 121 232 590 590 15 11 31 54 121 232 590 590 16 12 31 53 120 231 589 589 17 12 31 54 120 232 589 589 18 13 31 54 120 232 589 589 19 13 31 54 120 232 589 589 20 15 32 55 121 232 590 590 21 15 32 55 122 233 591 591 22 16 33 56 122 234 591 591 23 16 33 56 123 234 592 592 24 18 33 56 123 234 592 592 25 18 34 57 123 235 592 592 26 18 34 57 123 235 592 592 27 19 34 57 124 235 593 593 28 19 34 57 124 235 593 593 29 21 35 57 124 235 593 593 30 21 35 58 124 236 593 593 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 51 78 161 275 632 1 371 2 35 51 79 162 275 633 1 100 3 35 53 78 152 270 628 893 4 35 54 80 152 268 626 735 5 36 56 84 154 267 624 624 6 39 60 89 159 268 626 626 7 36 58 87 157 265 622 622 8 41 63 91 159 269 627 627 9 40 63 90 157 268 626 626 10 34 58 84 150 262 619 619 11 29 54 78 145 256 614 614 12 26 51 75 141 253 610 610 13 24 49 72 139 250 608 608 14 22 47 70 137 248 606 606 15 20 46 69 135 246 604 604 16 19 44 67 133 245 602 602 17 18 43 66 133 244 602 602 18 17 42 65 132 243 601 601 19 17 42 65 132 243 601 601 20 17 42 65 132 243 601 601 21 17 42 65 132 243 601 601 22 17 42 65 132 243 601 601 23 17 42 65 132 243 601 601 24 17 42 65 132 243 601 601 25 18 42 65 132 243 601 601 26 18 42 65 132 243 601 601 27 19 42 65 131 243 600 600 28 19 42 65 131 243 600 600 29 20 42 65 131 243 600 600 30 21 42 65 131 242 600 600 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 185 202 229 312 425 783 1 603 2 183 199 226 310 423 781 1 287 3 180 197 223 297 415 772 1 045 4 177 196 222 294 410 767 860 5 174 194 223 292 405 763 763 6 171 192 222 292 401 758 758 7 168 190 219 289 396 754 754 8 164 187 214 283 392 750 750 9 160 184 210 277 388 746 746 10 157 181 206 273 384 742 742 11 153 178 202 269 380 738 738 12 150 175 198 265 376 734 734 13 146 171 195 261 373 730 730 14 143 168 191 258 369 727 727 15 139 165 187 254 365 723 723 16 136 161 184 251 362 720 720 17 133 158 181 248 359 717 717 18 130 155 178 245 356 714 714 19 127 152 175 242 353 711 711 20 124 150 173 239 351 708 708 21 122 147 170 237 348 706 706 22 119 145 168 234 346 703 703 23 117 142 165 232 343 701 701 24 114 140 163 229 341 698 698 25 112 138 160 227 338 696 696 26 110 135 158 225 336 694 694 27 108 133 156 223 334 692 692 28 106 131 154 220 332 689 689 29 103 129 152 218 330 687 687 30 101 127 150 216 328 685 685 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 27 53 114 250 608 1 360 2 8 27 53 114 250 608 1 095 3 9 29 54 107 249 606 891 4 12 34 58 104 249 607 735 5 16 41 63 106 250 608 615 6 18 44 67 101 251 609 609 7 19 46 65 94 252 609 609 8 16 44 64 92 252 610 610 9 17 45 66 95 252 610 610 10 18 48 69 100 252 610 610 11 20 50 70 103 253 610 610 12 21 52 71 104 253 610 610 13 23 54 72 104 253 610 610 14 22 54 72 104 253 610 610 15 22 54 72 104 253 611 611 16 22 54 72 104 253 610 610 17 22 54 72 104 253 610 610 18 22 54 72 104 253 610 610 19 22 54 72 104 253 610 610 20 22 54 72 104 253 611 611 21 22 54 72 104 254 611 611 22 22 54 72 104 254 612 612 23 22 54 72 104 254 612 612 24 22 54 72 104 254 612 612 25 22 54 72 104 254 612 612 26 22 54 72 104 254 612 612 27 22 54 72 104 254 612 612 28 22 54 72 104 254 612 612 29 22 54 72 104 254 612 612 30 22 54 72 104 254 612 612 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 13 96 209 567 1 344 2 1 6 11 95 208 566 1 078 3 2 6 11 84 203 560 875 4 2 8 12 85 201 558 720 5 4 9 17 86 200 557 601 6 4 9 20 90 199 557 557 7 5 10 22 92 199 557 557 8 6 12 21 90 199 557 557 9 6 12 22 88 200 557 557 10 7 13 23 88 200 557 557 11 8 13 25 89 200 558 558 12 9 15 26 89 200 558 558 13 9 16 27 89 201 558 558 14 10 16 29 90 201 559 559 15 10 18 31 90 202 559 559 16 12 18 33 90 202 559 559 17 12 19 34 91 202 560 560 18 13 19 35 91 203 560 560 19 13 21 37 92 203 561 561 20 15 22 38 93 204 562 562 21 15 22 40 93 205 562 562 22 15 24 41 94 205 563 563 23 16 24 43 94 206 563 563 24 16 25 44 95 206 564 564 25 18 25 45 95 207 564 564 26 18 27 46 95 207 564 564 27 18 28 48 96 207 565 565 28 19 28 49 96 207 565 565 29 19 29 51 96 207 565 565 30 21 29 52 96 207 565 565 3. Other exposures 3.1. Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 170 307 2 944 2 0 15 22 46 170 341 2 202 3 1 16 25 51 164 352 1 670 4 1 17 28 55 162 350 1 296 5 2 19 31 57 162 341 1 031 6 3 22 34 60 162 328 839 7 4 25 36 62 162 313 695 8 4 25 37 65 162 296 586 9 4 26 39 68 162 280 500 10 5 27 40 70 162 264 431 11 5 27 41 71 162 255 375 12 5 27 41 71 162 255 329 13 5 27 41 71 162 255 290 14 7 27 41 71 162 255 258 15 7 27 44 71 162 255 255 16 7 27 47 71 162 255 255 17 8 27 50 71 162 255 255 18 8 27 53 71 162 255 255 19 8 27 56 71 162 255 255 20 9 27 58 71 162 255 255 21 9 27 61 71 162 255 255 22 10 27 64 72 162 255 255 23 10 27 66 75 162 255 255 24 10 27 69 77 162 255 255 25 11 27 72 80 162 255 255 26 11 27 74 82 162 255 255 27 12 27 78 85 162 255 255 28 12 27 80 86 162 255 255 29 13 28 83 89 162 255 255 30 13 30 86 92 162 255 255 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 4 20 26 50 174 309 2 961 2 7 22 29 52 176 343 2 218 3 6 23 31 58 171 354 1 682 4 6 24 35 62 168 352 1 304 5 7 25 38 63 168 343 1 037 6 8 28 40 66 168 329 843 7 9 30 41 67 167 314 698 8 9 30 42 70 167 297 588 9 9 31 43 72 166 280 501 10 9 31 44 74 166 264 432 11 9 31 44 75 165 259 376 12 8 30 44 74 165 258 330 13 7 30 43 74 164 258 291 14 7 29 43 73 164 257 258 15 7 29 44 73 163 257 257 16 7 28 47 72 162 256 256 17 8 28 50 72 162 256 256 18 8 28 53 71 162 255 255 19 8 28 56 71 162 255 255 20 9 28 58 72 162 256 256 21 9 28 61 72 163 256 256 22 10 28 64 73 163 256 256 23 10 29 67 75 163 256 256 24 10 29 69 77 163 256 256 25 11 29 72 80 163 257 257 26 11 29 75 82 163 257 257 27 12 29 78 85 163 257 257 28 12 29 80 87 163 257 257 29 13 29 83 89 163 257 257 30 13 30 86 92 163 257 257 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 170 307 2 944 2 0 15 22 46 170 341 2 202 3 1 16 24 51 164 352 1 670 4 1 17 28 55 161 350 1 296 5 2 19 31 57 161 341 1 031 6 3 22 34 60 161 328 839 7 4 24 35 62 161 313 695 8 4 25 37 64 161 296 586 9 4 26 38 68 161 280 500 10 4 27 40 70 161 264 431 11 5 27 40 71 161 255 375 12 5 27 40 71 161 255 329 13 5 27 40 71 161 255 290 14 7 27 41 71 161 255 258 15 7 27 44 71 161 255 255 16 7 27 47 71 161 255 255 17 8 27 50 71 161 255 255 18 8 27 53 71 161 255 255 19 8 27 56 71 161 255 255 20 9 27 58 71 161 255 255 21 9 27 61 71 161 255 255 22 10 27 64 72 161 255 255 23 10 27 66 75 161 255 255 24 10 27 69 77 161 255 255 25 11 27 72 80 161 255 255 26 11 27 74 82 161 255 255 27 12 27 78 85 161 255 255 28 12 27 80 86 161 255 255 29 13 28 83 89 161 255 255 30 13 30 86 92 161 255 255 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 84 99 106 130 254 349 3 002 2 79 94 101 125 248 350 2 266 3 81 97 106 132 245 363 1 726 4 77 95 106 133 239 362 1 341 5 75 94 106 131 236 353 1 067 6 74 94 106 132 234 340 869 7 73 94 105 131 231 324 720 8 71 93 104 132 229 322 607 9 70 92 105 134 228 321 518 10 66 89 102 132 223 317 447 11 64 86 99 129 220 314 389 12 62 84 97 128 219 312 341 13 61 83 96 127 218 311 311 14 60 83 96 126 217 310 310 15 60 82 95 126 216 310 310 16 59 81 95 125 216 309 309 17 58 81 94 124 215 308 308 18 57 80 93 124 214 307 307 19 56 79 92 123 213 307 307 20 56 78 91 122 213 306 306 21 55 77 91 121 212 305 305 22 54 76 90 120 211 304 304 23 53 75 89 119 210 303 303 24 52 74 88 118 209 302 302 25 51 73 87 117 208 301 301 26 50 72 86 116 207 300 300 27 49 71 84 115 206 299 299 28 48 70 83 114 204 298 298 29 47 69 86 113 203 297 297 30 46 68 89 112 202 296 296 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 27 50 174 306 2 933 2 6 22 28 52 176 340 2 197 3 7 23 32 58 171 352 1 670 4 7 25 35 63 169 351 1 299 5 8 27 39 64 169 343 1 035 6 10 29 41 67 169 330 843 7 11 32 43 69 169 315 699 8 10 32 43 71 168 299 589 9 10 32 44 74 168 282 503 10 10 32 46 75 167 266 434 11 10 32 45 76 166 260 378 12 9 31 45 75 166 259 332 13 9 31 44 75 165 259 293 14 8 30 44 74 165 258 260 15 8 30 45 74 164 258 258 16 7 29 47 73 164 257 257 17 8 29 50 73 163 257 257 18 8 29 53 73 163 257 257 19 8 29 56 73 163 257 257 20 9 29 59 73 164 257 257 21 9 30 62 73 164 257 257 22 10 30 64 74 164 257 257 23 10 30 67 76 164 258 258 24 11 30 71 79 164 258 258 25 11 30 73 81 164 258 258 26 12 30 76 84 164 258 258 27 12 30 78 85 164 258 258 28 12 30 81 88 164 258 258 29 13 30 84 91 164 258 258 30 13 30 87 93 164 258 258 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 94 218 319 3 061 2 52 67 74 98 221 355 2 299 3 56 72 81 107 220 367 1 749 4 58 75 86 113 220 367 1 360 5 59 78 90 115 220 358 1 083 6 60 80 92 118 220 344 881 7 61 82 93 119 219 328 731 8 60 81 93 121 218 311 616 9 59 80 93 122 216 309 525 10 57 79 93 123 214 308 453 11 56 78 91 122 212 306 394 12 54 76 90 120 211 304 345 13 52 75 88 119 209 302 304 14 51 73 87 117 208 301 301 15 50 72 85 116 206 300 300 16 48 71 84 115 205 298 298 17 47 70 83 113 204 297 297 18 46 69 82 113 203 296 296 19 46 68 81 112 202 296 296 20 45 67 81 111 202 295 295 21 44 67 80 110 201 294 294 22 43 66 79 110 200 294 294 23 43 65 78 109 199 293 293 24 42 64 77 108 199 292 292 25 41 63 77 107 198 291 291 26 40 62 78 106 197 290 290 27 39 61 81 105 196 289 289 28 38 61 83 105 195 288 288 29 38 60 86 104 194 288 288 30 37 59 90 103 193 287 287 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 21 45 169 307 2 942 2 0 15 21 45 169 341 2 201 3 1 15 24 50 163 352 1 669 4 1 16 27 54 161 350 1 295 5 2 18 30 56 161 341 1 030 6 3 21 33 59 161 328 838 7 3 24 35 61 161 312 695 8 3 24 36 64 161 296 585 9 4 25 38 67 161 280 500 10 4 26 39 69 161 263 431 11 5 26 40 70 161 254 375 12 5 26 40 70 161 254 329 13 5 26 40 70 161 254 290 14 7 26 41 70 161 254 258 15 7 26 44 70 161 254 254 16 7 26 47 70 161 254 254 17 8 26 50 70 161 254 254 18 8 26 53 70 161 254 254 19 8 26 56 70 161 254 254 20 9 26 58 70 161 254 254 21 9 26 61 70 161 254 254 22 10 26 64 72 161 254 254 23 10 26 66 75 161 254 254 24 10 26 69 77 161 254 254 25 11 26 72 80 161 254 254 26 11 26 74 82 161 254 254 27 12 26 78 85 161 254 254 28 12 27 80 86 161 254 254 29 13 28 83 89 161 254 254 30 13 29 86 92 161 254 254 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 22 46 188 312 2 987 2 0 11 22 46 188 347 2 241 3 1 10 24 51 182 358 1 702 4 1 13 27 57 179 357 1 322 5 2 15 29 59 178 348 1 051 6 3 18 33 60 177 334 855 7 3 21 36 60 175 318 709 8 3 23 36 59 174 302 597 9 5 31 41 58 173 285 509 10 8 34 40 56 172 268 439 11 6 32 40 55 172 265 381 12 5 31 39 54 171 264 334 13 6 30 39 55 170 263 295 14 7 29 42 55 169 263 263 15 7 29 45 56 168 262 262 16 7 29 47 59 167 260 260 17 8 29 50 61 166 259 259 18 8 29 53 63 165 259 259 19 8 29 56 66 165 259 259 20 9 29 59 68 166 259 259 21 9 29 61 71 166 259 259 22 10 29 64 73 166 259 259 23 10 29 67 75 166 259 259 24 11 29 69 78 165 259 259 25 11 29 73 80 165 258 258 26 11 29 75 82 164 258 258 27 12 29 78 85 164 257 257 28 12 29 81 88 164 257 257 29 13 29 83 89 163 257 257 30 13 30 86 92 163 256 256 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 86 101 108 132 255 351 3 000 2 83 98 105 128 252 349 2 255 3 79 95 104 131 243 361 1 717 4 76 93 104 131 238 361 1 336 5 73 92 104 130 234 353 1 066 6 72 92 104 130 232 340 869 7 71 92 103 129 229 325 721 8 68 89 101 129 226 319 608 9 66 88 100 129 223 316 520 10 64 86 100 129 221 314 449 11 63 85 98 128 219 313 391 12 61 83 96 127 217 311 343 13 59 81 95 125 216 309 309 14 57 80 93 123 214 307 307 15 56 78 91 122 212 306 306 16 54 77 90 121 211 304 304 17 53 75 89 119 210 303 303 18 52 74 88 118 209 302 302 19 51 73 87 117 208 301 301 20 50 73 86 117 207 300 300 21 49 72 85 116 206 299 299 22 48 71 84 115 205 299 299 23 47 70 83 114 204 298 298 24 46 69 82 113 203 296 296 25 45 68 81 112 202 295 295 26 44 67 80 111 201 294 294 27 43 66 81 110 200 293 293 28 42 65 83 109 199 292 292 29 41 64 86 108 198 292 292 30 41 63 89 107 197 291 291 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 57 72 79 103 226 322 3 021 2 55 70 77 101 224 350 2 264 3 53 69 78 104 217 362 1 719 4 51 68 79 106 213 360 1 336 5 49 68 80 106 210 351 1 063 6 49 68 80 106 208 338 865 7 48 69 80 107 206 323 718 8 47 68 80 107 204 306 605 9 45 67 80 109 203 296 516 10 44 66 80 110 201 295 445 11 43 66 79 109 200 294 387 12 43 65 78 109 199 293 340 13 42 64 77 108 199 292 300 14 41 63 77 107 198 291 291 15 40 63 76 107 197 290 290 16 39 61 75 105 196 289 289 17 39 61 74 105 195 289 289 18 38 60 73 104 194 288 288 19 37 59 73 103 194 287 287 20 37 59 73 103 194 287 287 21 37 59 72 103 193 287 287 22 36 59 72 103 193 286 286 23 36 58 71 102 193 286 286 24 35 58 71 101 192 285 285 25 35 57 74 101 191 285 285 26 34 56 77 100 191 284 284 27 33 56 79 99 190 283 283 28 33 55 83 99 189 283 283 29 32 54 85 98 189 282 282 30 31 54 89 97 188 281 281 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 41 47 71 195 312 2 989 2 26 41 48 72 195 346 2 237 3 24 40 49 76 189 357 1 696 4 23 40 51 79 185 355 1 316 5 23 42 54 79 184 346 1 047 6 24 43 55 82 183 333 852 7 25 45 56 83 182 317 706 8 24 45 57 85 182 301 595 9 23 45 58 87 181 284 508 10 23 45 59 88 180 273 438 11 23 45 58 89 179 273 381 12 22 44 57 88 178 272 334 13 21 43 57 87 178 271 295 14 20 42 56 86 177 270 270 15 19 42 55 85 176 269 269 16 18 41 54 84 175 268 268 17 18 40 53 84 174 268 268 18 17 39 53 83 174 267 267 19 17 39 56 83 173 267 267 20 17 39 59 83 174 267 267 21 17 39 61 83 174 267 267 22 17 39 64 83 173 267 267 23 17 39 67 83 173 267 267 24 16 39 70 83 173 266 266 25 16 39 73 82 173 266 266 26 16 38 76 84 173 266 266 27 16 38 78 85 172 266 266 28 16 38 81 88 172 266 266 29 15 38 84 91 172 265 265 30 15 37 87 92 172 265 265 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 25 148 304 2 913 2 0 1 6 26 150 338 2 179 3 1 2 10 31 144 349 1 653 4 1 3 13 35 142 347 1 282 5 2 4 16 37 142 338 1 020 6 2 5 19 40 142 325 830 7 3 6 22 42 142 309 688 8 3 7 25 45 142 293 579 9 4 8 27 48 142 277 494 10 4 9 30 50 142 261 426 11 5 11 33 52 143 245 371 12 5 11 36 51 141 235 325 13 5 13 38 52 143 236 287 14 6 13 41 52 143 236 254 15 7 14 44 54 141 234 234 16 7 16 47 57 140 233 233 17 8 16 50 60 140 233 233 18 8 17 52 62 140 233 233 19 8 18 54 65 140 234 234 20 9 19 57 67 141 235 235 21 9 20 60 69 142 235 235 22 10 21 63 71 142 235 235 23 10 22 65 74 142 235 235 24 10 23 68 77 142 235 235 25 11 24 70 78 143 235 235 26 11 25 74 81 144 235 235 27 12 26 76 83 145 235 235 28 12 27 79 86 147 235 235 29 13 28 82 88 148 235 235 30 13 28 84 90 148 235 235 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 57 64 88 212 318 3 052 2 42 57 64 88 212 352 2 283 3 41 57 66 92 205 363 1 731 4 40 57 68 95 202 362 1 342 5 40 58 70 96 201 352 1 068 6 40 60 72 98 199 338 868 7 41 61 72 99 198 323 719 8 39 61 72 100 197 306 606 9 39 61 73 102 196 289 517 10 38 60 74 104 195 289 445 11 38 60 73 104 194 288 387 12 37 59 72 103 193 287 340 13 36 58 72 102 193 286 299 14 35 58 71 101 192 285 285 15 35 57 70 101 191 285 285 16 34 56 69 100 190 284 284 17 33 55 69 99 190 283 283 18 32 55 68 99 189 282 282 19 32 54 68 98 189 282 282 20 32 54 67 98 188 282 282 21 32 54 67 98 188 282 282 22 31 54 67 97 188 281 281 23 31 53 68 97 188 281 281 24 30 53 71 96 187 280 280 25 30 52 73 96 186 280 280 26 29 51 77 95 186 279 279 27 29 51 79 95 185 279 279 28 28 50 82 94 185 278 278 29 27 50 85 94 184 277 277 30 27 49 88 94 184 277 277 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 23 30 54 178 314 3 013 2 12 28 34 58 182 349 2 257 3 15 31 40 67 179 360 1 713 4 18 35 46 73 180 359 1 331 5 20 39 51 76 181 350 1 059 6 19 39 51 77 179 336 861 7 25 46 57 84 183 320 713 8 24 45 57 85 182 304 601 9 25 47 60 89 183 287 512 10 27 50 63 93 184 278 441 11 29 51 64 95 186 279 384 12 30 52 65 96 186 280 337 13 30 52 66 96 187 280 298 14 31 53 66 97 187 281 281 15 31 53 66 97 187 281 281 16 30 52 66 96 187 280 280 17 30 52 66 96 187 280 280 18 29 51 65 95 186 279 279 19 29 51 64 95 185 279 279 20 29 51 64 95 185 279 279 21 29 51 64 95 185 279 279 22 28 51 65 95 185 278 278 23 28 50 68 94 185 278 278 24 28 50 71 94 184 278 278 25 27 50 73 93 184 277 277 26 27 49 77 93 183 277 277 27 26 49 79 92 183 276 276 28 26 48 82 92 182 276 276 29 25 48 85 91 182 275 275 30 25 47 88 94 181 275 275 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 22 29 53 177 311 2 983 2 8 24 30 54 178 345 2 232 3 9 25 34 60 173 356 1 693 4 9 27 38 65 171 355 1 314 5 11 29 41 67 172 345 1 045 6 12 32 44 70 172 332 850 7 14 35 46 72 172 317 705 8 14 35 47 75 172 300 594 9 15 36 49 78 172 284 507 10 15 37 51 81 172 267 437 11 16 38 51 82 172 266 381 12 16 38 52 82 173 266 334 13 16 38 52 82 173 266 295 14 16 39 52 82 173 266 266 15 16 39 52 83 173 266 266 16 16 38 52 82 173 266 266 17 16 38 52 82 173 266 266 18 16 38 53 82 173 266 266 19 16 38 56 82 173 266 266 20 16 39 59 82 173 266 266 21 16 39 61 83 173 266 266 22 16 39 64 82 173 266 266 23 16 38 67 82 173 266 266 24 16 38 69 82 173 266 266 25 15 38 73 82 172 266 266 26 15 37 75 83 172 265 265 27 15 37 78 85 172 265 265 28 15 37 81 88 171 265 265 29 14 37 84 90 171 264 264 30 14 36 87 92 171 264 264 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 43 59 65 89 213 326 3 140 2 46 62 68 92 216 362 2 356 3 49 65 74 100 213 375 1 788 4 50 67 78 105 212 373 1 388 5 51 69 82 107 212 363 1 103 6 53 73 85 111 212 349 896 7 54 75 86 113 212 333 743 8 54 75 87 115 212 315 625 9 54 76 88 118 211 305 533 10 54 76 90 120 211 304 459 11 54 76 90 120 211 304 399 12 53 76 89 120 210 303 350 13 53 75 88 119 209 303 308 14 52 74 87 118 208 302 302 15 51 73 86 117 207 301 301 16 50 72 85 116 206 300 300 17 49 71 85 115 206 299 299 18 48 70 84 114 205 298 298 19 47 70 83 114 204 297 297 20 47 69 82 113 203 297 297 21 46 68 82 112 203 296 296 22 45 67 81 111 202 295 295 23 44 67 80 110 201 294 294 24 43 66 79 110 200 293 293 25 42 65 78 109 199 292 292 26 42 64 78 108 198 292 292 27 41 63 81 107 197 291 291 28 40 62 84 106 197 290 290 29 39 61 87 105 196 289 289 30 38 60 90 104 195 288 288 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 75 90 97 121 244 340 3 173 2 79 94 101 125 249 366 2 379 3 78 95 103 130 243 378 1 805 4 77 95 106 133 239 376 1 401 5 80 98 111 136 241 366 1 113 6 82 102 114 140 242 352 905 7 84 105 116 142 242 336 750 8 85 106 118 146 243 336 632 9 86 108 120 150 243 337 539 10 86 109 122 152 243 337 466 11 86 108 122 152 243 336 405 12 85 107 121 151 242 335 355 13 84 106 119 150 240 334 334 14 82 105 118 148 239 332 332 15 81 103 116 147 237 331 331 16 79 102 115 145 236 329 329 17 78 100 113 144 235 328 328 18 76 99 112 143 233 326 326 19 75 97 111 141 232 325 325 20 74 96 109 140 230 324 324 21 72 95 108 139 229 322 322 22 71 93 107 137 228 321 321 23 69 92 105 136 226 319 319 24 68 90 103 134 225 318 318 25 66 89 102 132 223 316 316 26 65 87 100 131 221 315 315 27 63 85 99 129 220 313 313 28 62 84 97 128 218 312 312 29 60 82 96 126 217 310 310 30 59 81 94 125 215 309 309 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 169 310 2 974 2 3 18 25 49 173 345 2 233 3 5 21 30 57 169 357 1 696 4 7 24 35 62 169 356 1 318 5 9 28 40 66 170 347 1 048 6 12 31 43 70 171 333 852 7 14 34 46 72 172 317 706 8 14 35 47 75 172 301 595 9 15 36 49 78 172 284 507 10 15 37 51 80 172 267 437 11 15 38 51 81 172 265 380 12 15 37 51 81 172 265 333 13 15 37 50 81 171 265 294 14 14 36 49 80 171 264 264 15 13 35 49 79 170 263 263 16 12 34 48 78 169 262 262 17 12 34 50 78 168 262 262 18 11 33 53 77 168 261 261 19 11 33 56 77 168 261 261 20 11 33 59 77 168 261 261 21 11 33 61 77 168 261 261 22 11 34 64 77 168 261 261 23 11 33 67 77 168 261 261 24 11 33 69 79 168 261 261 25 11 33 73 81 168 261 261 26 11 33 75 83 168 261 261 27 12 33 78 85 167 261 261 28 12 33 81 88 167 261 261 29 13 33 84 90 167 261 261 30 13 33 87 92 167 260 260 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 85 100 107 131 254 350 3 310 2 85 100 107 131 255 380 2 484 3 84 100 109 136 248 393 1 885 4 84 101 112 139 246 391 1 463 5 84 103 115 140 245 381 1 162 6 85 105 117 143 244 366 944 7 86 107 118 144 244 349 782 8 86 107 119 147 244 337 657 9 85 107 120 149 243 336 560 10 84 106 120 149 241 334 482 11 83 105 118 148 239 333 419 12 81 103 116 147 237 331 367 13 79 101 114 145 235 329 329 14 77 99 112 143 233 327 327 15 75 97 110 141 232 325 325 16 73 95 108 139 229 323 323 17 71 93 107 137 228 321 321 18 69 92 105 136 226 319 319 19 68 90 104 134 225 318 318 20 67 89 103 133 224 317 317 21 66 88 102 132 223 316 316 22 65 87 101 131 222 315 315 23 64 86 100 130 221 314 314 24 63 85 98 129 220 313 313 25 62 84 97 128 218 312 312 26 61 83 96 127 217 311 311 27 60 82 95 126 216 310 310 28 59 81 94 125 215 309 309 29 58 80 93 124 214 308 308 30 57 79 93 123 213 307 307 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 360 375 382 406 529 625 3 117 2 69 85 91 115 239 361 2 346 3 72 88 97 123 236 376 1 792 4 75 92 103 130 236 376 1 396 5 77 95 107 133 238 367 1 113 6 79 99 111 137 239 354 907 7 81 102 113 139 239 338 752 8 82 103 115 143 240 333 634 9 83 105 117 146 240 333 540 10 83 105 119 148 240 333 466 11 83 105 119 149 240 333 406 12 83 105 119 149 240 333 356 13 84 106 119 150 240 334 334 14 84 106 120 150 241 334 334 15 85 107 121 151 242 335 335 16 86 108 122 152 243 336 336 17 87 109 123 153 244 337 337 18 88 110 124 154 245 338 338 19 89 111 125 155 246 339 339 20 90 112 125 156 247 340 340 21 90 112 126 156 247 340 340 22 90 112 126 156 247 340 340 23 90 112 125 156 246 340 340 24 89 111 124 155 246 339 339 25 88 110 124 154 245 338 338 26 87 109 123 153 244 337 337 27 86 108 121 152 242 336 336 28 84 107 120 151 241 335 335 29 83 106 119 149 240 333 333 30 82 104 118 148 239 332 332 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 10 34 157 309 2 965 2 0 3 10 34 157 343 2 219 3 1 3 12 38 151 354 1 683 4 1 3 14 42 148 353 1 306 5 2 5 17 42 147 343 1 038 6 3 7 19 45 146 330 844 7 3 9 22 46 146 314 699 8 3 9 25 48 145 298 589 9 4 9 28 50 144 281 502 10 4 9 30 52 144 264 433 11 5 11 33 53 144 249 377 12 5 11 36 53 143 237 330 13 5 13 39 53 144 237 291 14 7 14 42 53 144 237 259 15 7 14 44 56 144 237 237 16 7 16 47 58 144 237 237 17 8 17 50 60 144 237 237 18 8 17 53 63 144 238 238 19 8 19 56 65 145 238 238 20 9 20 59 68 146 239 239 21 9 20 61 70 147 240 240 22 10 22 64 73 148 241 241 23 10 23 67 75 148 241 241 24 11 23 69 77 149 242 242 25 11 25 72 80 149 243 243 26 11 25 75 82 150 243 243 27 12 26 78 85 150 243 243 28 12 28 80 88 150 244 244 29 13 28 84 89 151 244 244 30 13 30 86 92 152 244 244 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 64 70 94 218 320 3 071 2 49 64 71 95 219 355 2 301 3 48 65 73 100 213 367 1 746 4 48 65 76 103 210 365 1 355 5 47 66 78 104 208 356 1 078 6 48 68 80 106 208 342 877 7 49 69 80 107 206 326 727 8 48 69 81 109 206 309 612 9 48 69 82 111 205 298 522 10 46 69 82 112 203 297 450 11 45 67 81 111 202 295 391 12 43 66 79 109 200 293 343 13 42 64 77 108 198 292 302 14 40 62 76 106 197 290 290 15 38 61 74 105 195 288 288 16 37 59 72 103 193 287 287 17 35 57 71 101 192 285 285 18 34 56 70 100 191 284 284 19 33 55 69 99 190 283 283 20 32 55 68 98 189 282 282 21 32 54 67 98 188 282 282 22 31 53 67 97 188 281 281 23 30 53 68 97 187 280 280 24 30 52 72 96 186 280 280 25 29 51 74 95 186 279 279 26 28 51 77 94 185 278 278 27 28 50 80 94 184 278 278 28 27 49 83 93 184 277 277 29 26 49 86 93 183 276 276 30 26 48 89 94 182 276 276 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 107 123 129 153 277 373 3 319 2 109 124 131 154 278 384 2 508 3 109 125 134 161 274 398 1 911 4 110 127 138 165 272 398 1 486 5 111 129 142 167 272 388 1 182 6 112 132 144 170 271 373 961 7 113 134 145 171 271 364 797 8 112 133 145 173 270 363 671 9 111 133 146 175 269 362 572 10 111 133 146 176 268 361 493 11 109 132 145 175 266 359 428 12 107 130 143 173 264 357 375 13 105 127 141 171 262 355 355 14 103 125 138 169 259 353 353 15 100 123 136 166 257 350 350 16 97 120 133 164 254 347 347 17 95 117 131 161 252 345 345 18 93 115 128 159 249 343 343 19 91 113 126 157 247 341 341 20 89 111 125 155 246 339 339 21 87 110 123 153 244 337 337 22 85 108 121 152 242 335 335 23 84 106 119 150 240 334 334 24 82 104 118 148 239 332 332 25 80 102 116 146 237 330 330 26 78 101 114 145 235 328 328 27 77 99 112 143 234 327 327 28 75 98 111 141 232 325 325 29 74 96 109 140 230 324 324 30 72 95 108 138 229 322 322 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 167 182 189 213 336 432 3 749 2 177 192 199 223 346 442 2 839 3 180 196 205 232 344 445 2 159 4 181 198 209 236 343 444 1 677 5 181 200 212 237 342 435 1 336 6 181 201 213 239 341 434 1 083 7 181 202 213 239 339 432 895 8 180 201 213 240 337 431 752 9 178 200 213 242 336 429 640 10 177 200 213 243 334 428 551 11 175 198 211 241 332 426 478 12 173 195 209 239 330 423 423 13 170 192 206 236 327 420 420 14 167 189 202 233 323 417 417 15 163 186 199 230 320 413 413 16 160 182 196 226 317 410 410 17 157 179 193 223 314 407 407 18 154 176 189 220 310 404 404 19 151 173 186 217 307 401 401 20 148 170 183 214 304 398 398 21 144 167 180 211 301 394 394 22 141 164 177 207 298 391 391 23 138 160 174 204 295 388 388 24 135 157 171 201 292 385 385 25 132 154 168 198 289 382 382 26 129 151 165 195 286 379 379 27 126 148 162 192 283 376 376 28 123 145 159 189 280 373 373 29 120 143 156 186 277 370 370 30 118 140 153 184 274 368 368 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 20 35 42 66 189 317 3 049 2 21 36 43 67 190 352 2 282 3 20 36 45 72 185 364 1 731 4 20 37 48 75 182 362 1 342 5 20 39 51 76 181 352 1 067 6 21 41 53 79 180 338 867 7 22 43 54 80 180 322 718 8 21 42 54 82 178 305 604 9 20 42 55 84 178 288 515 10 20 42 55 85 177 271 444 11 19 42 55 85 176 269 386 12 19 41 54 85 176 269 338 13 18 41 54 84 175 268 298 14 18 40 53 84 175 268 268 15 17 40 53 84 174 267 267 16 17 40 53 83 174 267 267 17 17 40 53 83 174 267 267 18 17 40 54 83 174 267 267 19 17 40 57 84 174 267 267 20 18 40 60 84 174 268 268 21 18 40 63 84 174 268 268 22 18 40 65 84 174 268 268 23 18 40 68 84 174 268 268 24 17 40 71 84 174 267 267 25 17 40 73 83 174 267 267 26 17 39 77 84 174 267 267 27 17 39 79 87 174 267 267 28 17 39 82 88 173 267 267 29 16 39 85 91 173 266 266 30 16 38 87 94 173 266 266 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 37 61 184 325 3 127 2 17 32 39 63 186 361 2 343 3 18 34 43 69 182 372 1 776 4 19 36 47 75 181 370 1 378 5 21 40 52 77 182 360 1 094 6 23 43 55 81 183 346 889 7 26 46 57 84 183 330 737 8 26 47 59 86 183 313 620 9 26 48 61 90 184 295 529 10 27 49 63 92 184 278 456 11 28 50 63 94 185 278 396 12 28 50 64 94 185 278 347 13 28 50 64 94 185 278 306 14 28 50 64 94 185 278 278 15 28 50 63 94 184 278 278 16 27 49 63 93 184 277 277 17 27 49 63 93 184 277 277 18 27 49 63 93 184 277 277 19 27 49 63 93 184 277 277 20 27 50 63 94 184 278 278 21 28 50 64 94 184 278 278 22 28 50 67 94 184 278 278 23 28 50 70 94 184 278 278 24 27 50 72 93 184 277 277 25 27 49 75 93 184 277 277 26 27 49 78 93 183 277 277 27 26 48 81 92 183 276 276 28 26 48 84 92 182 276 276 29 25 48 87 93 182 275 275 30 25 47 90 96 182 275 275 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 115 130 137 161 284 380 3 521 2 114 129 136 160 284 399 2 625 3 113 129 138 164 277 415 2 003 4 112 129 140 167 274 411 1 547 5 112 131 143 169 273 397 1 217 6 113 132 144 170 272 383 993 7 113 134 145 172 271 364 816 8 113 134 146 174 270 364 686 9 112 134 146 175 269 363 584 10 112 134 148 177 269 362 501 11 112 134 147 177 268 362 434 12 110 133 146 177 267 361 379 13 109 132 145 176 266 359 359 14 108 131 144 174 265 358 358 15 106 128 142 172 263 356 356 16 104 126 140 170 261 354 354 17 101 123 137 167 258 351 351 18 99 121 135 165 256 349 349 19 97 119 132 163 253 347 347 20 95 117 130 161 251 345 345 21 92 115 128 158 249 342 342 22 90 112 126 156 247 340 340 23 88 110 124 154 245 338 338 24 86 108 121 152 242 336 336 25 84 106 119 150 240 334 334 26 81 104 117 148 238 332 332 27 79 102 115 146 236 329 329 28 77 100 113 144 234 327 327 29 75 98 111 142 232 326 326 30 74 96 109 140 230 324 324 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 1 8 32 155 315 3 027 2 0 3 10 34 158 351 2 270 3 1 5 14 40 153 363 1 725 4 1 7 18 45 152 361 1 339 5 2 10 23 48 153 352 1 065 6 3 14 26 52 154 338 866 7 3 17 28 54 154 322 718 8 4 18 29 57 154 306 605 9 4 19 31 60 154 288 516 10 4 19 33 62 154 272 444 11 5 19 34 63 154 255 387 12 5 19 36 63 154 247 339 13 6 19 40 63 153 247 299 14 7 19 43 63 153 247 265 15 7 19 46 63 153 246 246 16 7 18 48 62 153 246 246 17 8 18 51 62 153 246 246 18 8 18 54 65 153 246 246 19 8 19 57 67 153 246 246 20 9 20 60 70 154 247 247 21 9 20 63 72 154 248 248 22 10 22 65 74 155 248 248 23 10 23 68 77 155 249 249 24 11 23 71 79 156 249 249 25 11 25 73 82 156 249 249 26 12 26 77 84 156 249 249 27 12 27 79 87 156 250 250 28 12 28 82 88 156 250 250 29 13 28 85 91 157 250 250 30 13 30 87 94 157 250 250 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 29 44 51 75 199 314 3 016 2 30 45 52 76 199 348 2 256 3 28 44 53 80 193 359 1 710 4 27 44 55 82 189 357 1 326 5 27 45 58 83 188 348 1 053 6 30 50 62 88 190 334 856 7 28 49 60 86 186 318 709 8 32 54 65 93 190 301 596 9 32 54 66 95 189 284 508 10 26 48 62 91 183 276 438 11 21 43 57 87 178 271 381 12 17 40 53 84 174 267 334 13 15 37 50 81 171 265 294 14 13 35 48 79 169 263 263 15 11 33 47 77 168 261 261 16 9 32 47 76 166 259 259 17 9 31 50 75 165 259 259 18 8 30 53 74 165 258 258 19 8 30 56 74 164 257 257 20 9 30 58 74 164 258 258 21 9 30 61 74 164 258 258 22 10 30 64 74 164 258 258 23 10 30 67 75 164 258 258 24 10 30 69 77 164 258 258 25 11 30 72 80 164 258 258 26 11 30 75 82 164 257 257 27 12 30 78 85 164 257 257 28 12 30 81 88 164 257 257 29 13 29 83 89 164 257 257 30 13 30 87 92 164 257 257 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 180 195 202 226 350 445 3 555 2 178 193 200 224 347 443 2 666 3 173 189 198 224 337 433 2 021 4 169 186 197 224 331 425 1 564 5 165 184 196 222 326 420 1 241 6 163 182 194 220 322 415 1 006 7 160 181 192 218 318 411 831 8 156 177 189 217 314 407 698 9 152 174 187 216 310 403 594 10 149 171 184 214 306 399 511 11 145 167 181 211 302 395 443 12 141 163 177 207 298 391 391 13 137 159 173 203 294 387 387 14 133 156 169 200 290 383 383 15 130 152 166 196 287 380 380 16 127 149 162 193 283 377 377 17 124 146 159 190 280 374 374 18 121 143 156 187 277 371 371 19 118 140 154 184 275 368 368 20 115 138 151 181 272 365 365 21 113 135 148 179 269 363 363 22 110 133 146 176 267 360 360 23 108 130 143 174 264 358 358 24 105 128 141 171 262 355 355 25 103 125 139 169 260 353 353 26 101 123 136 167 257 351 351 27 98 121 134 165 255 348 348 28 96 119 132 162 253 346 346 29 94 117 130 160 251 344 344 30 92 115 128 158 249 342 342 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 27 55 175 312 2 990 2 0 15 27 55 175 347 2 245 3 1 17 29 58 171 359 1 706 4 1 19 32 63 170 358 1 325 5 2 22 37 69 171 348 1 054 6 3 26 40 70 172 335 857 7 5 30 42 72 173 319 710 8 7 33 45 74 173 302 598 9 8 35 49 75 173 286 510 10 9 37 50 75 174 269 440 11 10 39 52 76 174 267 383 12 11 40 53 78 174 267 335 13 12 41 54 78 174 267 296 14 12 42 54 78 174 267 267 15 12 42 54 78 174 267 267 16 12 42 54 78 174 267 267 17 12 42 54 78 174 267 267 18 12 42 54 78 174 267 267 19 12 42 56 78 174 267 267 20 12 42 59 78 175 268 268 21 12 42 61 78 175 268 268 22 12 42 64 78 175 269 269 23 12 42 67 78 175 269 269 24 12 42 70 79 175 269 269 25 12 42 73 81 176 269 269 26 12 42 75 83 176 269 269 27 12 42 78 85 176 269 269 28 12 42 81 88 175 269 269 29 13 42 84 91 175 269 269 30 13 42 87 92 175 269 269 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 4 13 134 308 2 953 2 0 1 6 17 132 342 2 208 3 1 2 10 20 125 352 1 673 4 1 3 13 23 122 350 1 297 5 2 4 16 27 121 341 1 030 6 3 5 19 30 121 327 837 7 3 6 22 33 120 311 693 8 3 7 25 36 121 295 583 9 4 8 27 39 121 278 498 10 4 9 30 42 121 262 429 11 5 11 33 44 121 246 373 12 5 11 36 47 122 231 327 13 5 13 39 50 122 217 288 14 6 13 41 52 122 216 256 15 7 14 44 55 123 216 228 16 7 16 47 57 126 216 216 17 8 16 50 60 128 217 217 18 8 17 53 62 130 217 217 19 8 19 54 65 133 218 218 20 9 19 57 67 135 219 219 21 9 20 60 69 137 219 219 22 10 21 63 72 138 220 220 23 10 22 65 75 140 220 220 24 10 23 69 77 142 221 221 25 11 24 71 79 143 221 221 26 11 25 74 81 144 221 221 27 12 26 76 83 146 221 221 28 12 27 80 86 147 222 222 29 13 28 82 88 148 222 222 30 13 28 84 90 150 222 222 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 22 Euro Belgium 22 Euro Cyprus 22 Euro Estonia 22 Euro Finland 22 Euro France 22 Euro Germany 22 Euro Greece 55 Euro Ireland 22 Euro Italy 22 Euro Latvia 22 Euro Lithuania 22 Euro Luxembourg 22 Euro Malta 22 Euro Netherlands 22 Euro Portugal 22 Euro Slovakia 22 Euro Slovenia 22 Euro Spain 22 Czech koruna Czech Republic 6 Danish krone Denmark 60 Forint Hungary 19 Krona Sweden 6 Kuna Croatia 12 Lev Bulgaria 29 Pound sterling United Kingdom 31 Romanian leu Romania 1 Zloty Poland 8 KrÃ ³na Iceland 12 Norwegian krone Norway 18 Swiss franc Liechtenstein 9 Swiss franc Switzerland 9 Australian dollar Australia 11 Canadian dollar Canada 6 US dollar United States 78 Yen Japan 3